Exhibit 10.1

 

EXECUTION VERSION

 

Published Deal CUSIP Number:  89417VAE1

Published Revolving Facility CUSIP Number:  89417VAF8

 

U.S. $1,000,000,000

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 4, 2018

 

among

 

THE TRAVELERS COMPANIES, INC.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

CITIBANK, N.A.

 

JPMORGAN CHASE BANK, N.A.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BANK OF AMERICA, N.A.

 

CITIBANK, N.A.

 

JPMORGAN CHASE BANK, N.A.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.

Certain Defined Terms

1

Section 1.02.

Computation of Time Periods

18

Section 1.03.

Accounting Terms

18

ARTICLE II

 

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

 

Section 2.01.

The Revolving Credit Advances and Letters of Credit

19

Section 2.02.

Making the Revolving Credit Advances

20

Section 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

22

Section 2.04.

Fees

26

Section 2.05.

Optional Termination or Reduction of the Commitments

27

Section 2.06.

Repayment of Revolving Credit Advances

27

Section 2.07.

Interest on Revolving Credit Advances

28

Section 2.08.

Interest Rate Determination

29

Section 2.09.

Optional Conversion of Revolving Credit Advances

30

Section 2.10.

Prepayments of Revolving Credit Advances

30

Section 2.11.

Increased Costs

31

Section 2.12.

Illegality

32

Section 2.13.

Payments and Computations

32

Section 2.14.

Taxes

33

Section 2.15.

Sharing of Payments, Etc.

37

Section 2.16.

Evidence of Debt

38

Section 2.17.

Use of Proceeds

38

Section 2.18.

Increase in the Aggregate Commitments

38

Section 2.19.

Extension of Termination Date

40

Section 2.20.

Replacement of Lenders

42

Section 2.21.

Cash Collateral

42

Section 2.22.

Defaulting Lenders

43

 

 

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

Section 3.01.

Conditions Precedent to Effectiveness of Section 2.01

45

Section 3.02.

Conditions Precedent to Each Revolving Credit Borrowing, Issuance, Commitment
Increase and Extension of the Termination Date

46

Section 3.03.

Determinations Under Section 3.01

47

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.

Representations and Warranties of the Borrower

47

 

 

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

Section 5.01.

Affirmative Covenants

49

Section 5.02.

Negative Covenants

51

Section 5.03.

Financial Covenant

54

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01.

Events of Default

54

Section 6.02.

Actions in Respect of the Letters of Credit upon Default

56

Section 6.03.

Application of Funds

56

 

 

 

ARTICLE VII

 

THE AGENT

 

Section 7.01.

Authorization and Action

58

Section 7.02.

Agent’s Reliance, Etc.

58

Section 7.03.

Delegation of Duties

59

Section 7.04.

Rights as a Lender

59

Section 7.05.

Lender Credit Decision

59

Section 7.06.

Indemnification

60

Section 7.07.

Successor Agent

61

Section 7.08.

Other Agents

61

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01.

Amendments, Etc.

62

Section 8.02.

Notices, Etc.

62

Section 8.03.

No Waiver; Remedies

64

Section 8.04.

Costs; Expenses; and Indemnification

64

Section 8.05.

Right of Set-off

66

Section 8.06.

Binding Effect; Integration

66

Section 8.07.

Assignments and Participations

66

Section 8.08.

Confidentiality

69

Section 8.09.

Governing Law

70

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.10.

Execution in Counterparts

70

Section 8.11.

Jurisdiction, Etc.

70

Section 8.12.

No Liability of the Issuing Banks

71

Section 8.13.

No Advisory or Fiduciary Responsibility

71

Section 8.14.

Survival of Representations and Warranties

72

Section 8.15.

Patriot Act; Anti-Money Laundering Laws

72

Section 8.16.

Waiver of Jury Trial

72

Section 8.17.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

72

Section 8.18.

Lender ERISA Matters

73

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.01 – Lender Commitments

 

Schedule 4.01(e) – Accounting Matters

 

Schedule 5.02(a) – Existing Liens

 

Schedule 8.02 – Notice Information

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Revolving Credit Note

 

Exhibit B

-

Form of Notice of Revolving Credit Borrowing

 

Exhibit C

-

Form of Assignment and Assumption

 

Exhibit D

-

Form of Opinion of Counsel for the Borrower

 

Exhibit E

-

Form of U.S. Tax Compliance Certificates

 

 

iv

--------------------------------------------------------------------------------


 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 4, 2018

 

THE TRAVELERS COMPANIES, INC., a Minnesota corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders party hereto (the
“Initial Lenders”), BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK,
N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-syndication agents, U.S.
BANK NATIONAL ASSOCIATION, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC, as
joint lead arrangers (the “Joint Lead Arrangers”), and U.S. BANK NATIONAL
ASSOCIATION, as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
from time to time in use by the Agent.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Agreement” means this Five Year Credit Agreement dated as of June 4, 2018 among
the Borrower, the Initial Lenders, the Agent and each Lender from time to time
party hereto, together with all amendments, modifications, restatements, or
supplements thereof.

 

“Agent” has the meaning specified in the preamble hereto.

 

“Agent’s Account” means the account of the Agent set forth on Schedule 8.02
maintained by the Agent at U.S. Bank, or such other account as the Agent may
from time to time notify the Borrower and the Lenders.

 

“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower, its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Anniversary” has the meaning specified in Section 2.19(a).

 

--------------------------------------------------------------------------------


 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means for Base Rate Advances and Eurodollar Rate Advances,
as of any date, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurodollar Rate
Advances

 

Applicable Margin for
Base Rate Advances

 

Level 1 At least AA- or Aa3

 

0.690

%

0.00

%

Level 2 Lower than Level 1 but at least A+ or A1

 

0.795

%

0.00

%

Level 3 Lower than Level 2 but at least A or A2

 

0.900

%

0.00

%

Level 4 Lower than Level 3 but at least A- or A3

 

1.000

%

0.00

%

Level 5 Lower than Level 4

 

1.225

%

0.2250

%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1 At least AA- or Aa3

 

0.060

%

Level 2 Lower than Level 1 but at least A+ or A1

 

0.080

%

Level 3 Lower than Level 2 but at least A or A2

 

0.100

%

Level 4 Lower than Level 3 but at least A- or A3

 

0.125

%

Level 5 Lower than Level 4

 

0.150

%

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

2

--------------------------------------------------------------------------------


 

“Assuming Lender” has the meaning specified in Section 2.18(d).

 

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iv).

 

“Available Amount” of any Letter of Credit means, at any time, unless otherwise
specified herein, the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuing Bank Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by U.S. Bank as its “prime
rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set
by U.S. Bank based upon various factors including U.S. Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by U.S. Bank shall
take effect at the opening of business on the day specified in the public
announcement of such change.  Notwithstanding the foregoing, in no event shall
the Base Rate be less than 0%.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Cash Collateral Account” has the meaning specified in Section 2.21(b).

 

3

--------------------------------------------------------------------------------


 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or an Issuing Bank (as applicable) and the Lenders,
as collateral for L/C Obligations (other than L/C Obligations owing in
connection with a Secured Letter of Credit) or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if each of the Borrower and the Issuing Bank benefitting
from such collateral shall agree, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the Agent,
(b) the applicable Issuing Bank, and (c) the Borrower.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Management Services” means any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services; (ii) treasury management services; (iii) any other
demand deposit or operating account relationships or other cash management
services; and (iv) other services related, ancillary or complementary to the
foregoing.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Date” has the meaning specified in Section 2.18(b).

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Commitment Letter” the Commitment Letter dated as of April 27, 2018 among the
Borrower, U.S. Bank National Association, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citibank, N.A., JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association, and Wells Fargo Securities, LLC.

 

“Confidential Information” means all non-public information that the Borrower
furnishes to the Agent or any Lender other than any such information that is or
becomes generally available to the public other than by reason of disclosure by
the Agent, any Lender any Issuing Bank or any of their respective Affiliates, 
in violation of a confidentiality agreement with the Borrower).

 

“Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Continuing Directors” has the meaning specified in Section 6.01(g).

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that are or
should be, in accordance with GAAP, recorded as capital leases (the amount of
Debt attributable thereto to be the capitalized amount thereof in accordance
with GAAP); provided that in the event of an accounting change requiring all
leases to be capitalized, only those leases that would constitute capital leases
in conformity with GAAP on the date hereof shall be considered capital leases,
(f) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (g) all reimbursement obligations of such Person in
respect of drawings or payments made under letters of credit or similar
extensions of credit, (h) all obligations of such Person in respect of Hedge
Agreements, (i) all Debt of others referred to in clauses (a) through (h) above
or clause (j) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) for the purpose
of enabling the debtor to make payment of such Debt or (4) otherwise to assure
the holder of any such Debt against loss, and (j) all Debt of others referred to
in clauses (a) through (i) above secured by any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person (the
amount of Debt attributable thereto to be equal to the lesser of (i) the amount
of such Debt and (ii) the fair market value of the property subject to such
Lien), even though such Person has not assumed or become liable for the payment
of such Debt.  For purposes of calculating the amount of Debt pursuant to clause
(h) of the foregoing definition, such amount shall be equal to the amount that
would be payable (giving effect to netting arrangements) by the relevant Person
if the Hedge Agreement were terminated at such time.  Notwithstanding anything
herein to the contrary, none of the following shall constitute “Debt”:
(A) surety bonds, fidelity bonds and other similar insurance products and
(B) instruments issued by financial institutions at the request of the Borrower
or one of its Subsidiaries with respect to which the Borrower or one of its
Subsidiaries has a reimbursement or indemnification obligation to such financial
institution and any agreement relating to the issuance of such instruments,
which in each case is accounted for, or would be accounted for upon issuance, as
an insurance liability.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
in each case, as specified in Section 6.01.

 

5

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
reasonably determined by the Agent (which determination shall be made either at
the Agent’s discretion or promptly at the request of the Borrower), (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Credit Advances or participations in respect of Letters of
Credit (other than Secured Letters of Credit), within three Business Days of the
date required to be funded by it hereunder unless such failure is the result of
one or more conditions precedent to funding not having been satisfied (provided
that such Lender notifies the Borrower and the Agent in writing of such failure
and specifically identifies in such writing each of the conditions precedent,
together with any Default, that have not been satisfied), (b) has notified the
Borrower or the Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit unless such position is the result of one or more conditions
precedent to funding not having been satisfied (provided that such Lender
notifies the Borrower and the Agent in writing of such failure and specifically
identifies each of the conditions precedent, together with any Default, that
have not been satisfied), (c) has failed, within three Business Days after
request by the Agent (which request shall be made either at the Agent’s
discretion or promptly at the request of the Borrower), to confirm in a manner
reasonably satisfactory to the Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Agent (which
determination shall be made either at the Agent’s discretion or promptly at the
request of the Borrower) that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank and each Lender.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire or in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Agent, which office may include any Affiliate of such Lender or any domestic or
foreign branch of such Lender or such Affiliate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established

 

6

--------------------------------------------------------------------------------


 

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed, provided, that if an Event of Default has
occurred and is continuing such that the Borrower does not have a right of
approval with respect to any Eligible Assignee under this clause (iii), such
Person shall be a commercial bank organized or licensed under the laws of the
United States, or any State thereof, or organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $500,000,000; provided, that such bank
is acting through a branch agency located and licensed in the United States
(unless the Borrower otherwise approves such Eligible Assignee); provided,
however, that none of the Borrower, any Affiliate of the Borrower or any natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) shall qualify as an
Eligible Assignee.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
for purposes of Title IV of ERISA is a member of the Borrower’s controlled group
or under common control with the Borrower within the meaning of Section 414 of
the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
would have been waived under the regulations in effect under Section 4043 of
ERISA as of the date of this Agreement, or (ii) the requirements of subsection
(1) of Section 4043(b) of ERISA are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a minimum funding standard waiver
with respect to a Plan; (c) the provision by the administrator

 

7

--------------------------------------------------------------------------------


 

of any Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA that is treated as a
withdrawal under such Section; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
imposition of a lien under Section 303(k) of ERISA with respect to any Plan;
(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan, provided, however, that the
event or condition described in Section 4042(a)(4) shall be an ERISA Event only
if the PBGC shall have notified the Borrower or any ERISA Affiliate that it
intends to terminate, or appoint a trustee to administer, a Plan on such basis;
(h) the determination that any Plan is considered an at risk plan within the
meaning of Section 303 of ERISA or Section 430 of the Internal Revenue Code; or
(i) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire or in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or in each such case, such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent, which office may include any Affiliate of such Lender or any domestic
or foreign branch of such Lender or such Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Advance, the rate per annum equal to the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) (“LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of LIBOR as may be designated by the Agent from time
to time) at approximately 11:00 A.M. (London time) two London Banking Days prior
to the commencement of such Interest Period, for U.S. dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Agent as of 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period, and
having a term equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Advance on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 A.M. (London time) determined two London Banking Days prior
to such date for U.S. dollar deposits being delivered in the London interbank
market for a term of one month

 

8

--------------------------------------------------------------------------------


 

commencing that day or (ii) if such published rate is not available at such time
for any reason, the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Agent at approximately
11:00 a.m. (London time) on such date of determination for a period equal to one
month commencing on such date of determination.

 

Each calculation by the Agent of the “Eurodollar Rate” shall be conclusive and
binding for all purposes, absent manifest error.  Notwithstanding the foregoing,
in no event shall the Eurodollar Rate be less than 0%.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by its overall net income, branch
profits Taxes and franchise and similar Taxes imposed on it in lieu of net
income Taxes, in each case, imposed (a) as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of a
Lender, its Applicable Lending Office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (b) as a result of such
Recipient’s present or former connection with such jurisdiction (other than a
connection arising solely from the transactions contemplated herein), (ii) any
U.S. withholding taxes imposed on amounts payable with respect to such Recipient
on the date on which (a) such Recipient becomes a party to this agreement (other
than pursuant to an assignment request by Borrower pursuant to Section 2.20), or
(b) such Recipient changes its principal office or, in the case of a Lender, its
Applicable Lending Office to which payments by or on behalf of the Borrower is
made and which relocation occurs after such Recipient becomes a Recipient (other
than changes in such Lender’s Eurodollar Lending Office to mitigate certain
increased costs or funding restrictions imposed upon such Lender referred to in
Section 2.11), except in each case to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changes its principal office or, in the case of
a Lender, its Applicable Lending Office, (iii) Taxes imposed as a result of a
Recipient’s failure to comply with Section 2.14(f), except as provided in
Section 2.14(g), and (iv) any withholding Taxes imposed under FATCA.

 

“Extension Date” has the meaning specified in Section 2.19(b).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
law, regulation, rule, promulgation, guidance notes, practices or official
agreement implementing an official government agreement with respect to the
foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set

 

9

--------------------------------------------------------------------------------


 

forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York City time) on such day on such transactions received by the Agent from
three (3) Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.  Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations other than L/C Obligations owing in connection with
a Secured Letter of Credit or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hedge Agreements” means interest rate swap, basis swaps, credit derivative
transactions, forward rate transactions, cap, floor or collar agreements,
interest rate future or option contracts, currency swap agreements,
cross-currency rate swap transactions, currency future or option contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, and other similar agreements or any combination of the foregoing
(including any options to enter into any of the foregoing).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Date” has the meaning specified in Section 2.18(a).

 

“Increasing Lender” has the meaning specified in Section 2.18(b).

 

“Indemnified Taxes” means (i) all Taxes imposed with respect to a payment made
pursuant to this Agreement other than Excluded Taxes and (ii) to the extent not
otherwise described in (i), Other Taxes.

 

“Initial Lenders” has the meaning specified in the preamble hereto.

 

“Insurance Subsidiary” means any Subsidiary of the Borrower that is licensed by
any governmental authority to engage in the insurance business by issuing
insurance policies or entering into Reinsurance Agreements.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months (in
each case, subject to availability) (or such other period as may be requested by
the Borrower and acceptable to the Agent and each Lender), as the Borrower may,
upon notice received by the Agent not later than

 

10

--------------------------------------------------------------------------------


 

11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a)                                 no Interest Period shall extend beyond the
Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Revolving Credit
Borrowing shall be of the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

 

“Issuance” means, with respect to any Letter of Credit, the issuance, amendment
(to the extent that same increases the Available Amount thereunder), renewal or
extension of such Letter of Credit (other than an extension of an Auto-Extension
Letter of Credit).

 

“Issuing Bank” means each of U.S. Bank, Bank of America, N.A., Citibank, N.A.,
JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association, and any other
Lender designated as an “Issuing Bank” hereunder by written notice to such
effect to the Agent by the Borrower and such Lender so long as such Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register).

 

“Issuing Bank Documents” means, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Subsidiary) or in
favor of the applicable Issuing Bank and relating to such Letter of Credit.

 

11

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with the definition of “Available Amount”.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

 

“Lenders” means, on any date of determination, each Initial Lender, each Issuing
Bank, each Assuming Lender, and each Person that has become a party hereto
pursuant to Section 8.07, which are party hereto on such date.

 

“Letter of Credit” has the meaning specified in Section 2.01(b)(i).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Commitment” means, at any time, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower and its specified Subsidiaries in (a) the amount set
forth opposite such Issuing Bank’s name on Schedule 1.01 hereto or (b) in the
notice designating such Issuing Bank as an Issuing Bank hereunder, in each case
as such amount may be increased at or prior to such time pursuant to
Section 2.18 or reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $100,000,000, as such amount may be increased at or prior to such
time pursuant to Section 2.18 and (c) the aggregate amount of the Revolving
Credit Commitments, as such amount may be reduced or increased at or prior to
such time pursuant to Section 2.05 or 2.18.

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(b)(i).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and mortgage, deed of trust or other encumbrance on title to
real property.

 

“London Banking Day” means any day on which dealings in U.S. dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Convertible Securities” means, as of any date, debt issued by the
Borrower that is mandatorily convertible into common equity so long as the
Borrower provides satisfactory evidence to the Agent and the Required Lenders
that such debt is afforded equity capital credit by S&P.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

12

--------------------------------------------------------------------------------


 

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the legality, validity or enforceability of this Agreement or any
Revolving Credit Note or (c) the ability of the Borrower to perform its payment
obligations under this Agreement or any Revolving Credit Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means, at a particular time, a Single Employer Plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and at least one contributing sponsor of
such plan is a Person other than the Borrower and the ERISA Affiliates or (b) in
respect of which the Borrower or any ERISA Affiliate would under Section 4064 or
4069 of ERISA be deemed to be a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA if such plan were terminated at such time.

 

“Net Worth” of the Borrower means, as of any date, its total shareholders’
equity determined in accordance with GAAP plus (a) the amount of Trust Preferred
Securities to the extent that the amount of Trust Preferred Securities do not
exceed 15% of Total Capital plus (b) the amount of Mandatory Convertible
Securities to the extent that the amount of Mandatory Convertible Securities
plus Trust Preferred Securities do not in the aggregate exceed 25% of Total
Capital; provided, that in determining total shareholders’ equity, any
“Accumulated Other Comprehensive Income (Loss)” shown on a Consolidated balance
sheet of the Borrower and its consolidated Subsidiaries shall be excluded.

 

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iv).

 

“Non-U.S. Lender” has the meaning specified in Section 2.14(f).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Agents” has the meaning specified in Section 7.08.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other similar excise or property taxes, charges or levies that arise from any
payment made hereunder or under the Revolving Credit Notes or any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Revolving Credit Notes or any other documents to be delivered hereunder,
except any such taxes imposed with respect to an assignment.

 

“Participant Register” has the meaning specified in Section 8.07(h).

 

13

--------------------------------------------------------------------------------


 

“Patriot Act” has the meaning specified in Section 8.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means:  (a) Liens for taxes, imposts, duties, assessments and
governmental charges, withholdings imposed by any governmental authority or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 60 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (e) Liens consisting of pledges,  deposits or reserves of cash
or securities made or established to secure the performance of bids, trade or
vendor contracts (other than for borrowed money), leases or subleases, statutory
obligations and other obligations applicable to the Borrower and its
Subsidiaries required by self-regulatory organizations, utilities, surety and
appeal bonds, performance bonds, obligations under Cash Management Services and
other obligations of a like nature incurred in the ordinary course of business;
(f) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to trading accounts or other brokerage accounts
incurred in the ordinary course of business, (iii) that are contractual rights
of set-off relating to agreements entered in the ordinary course of business or
(iv) in favor of banking or other financial institutions or other electronic
payment service providers encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking or finance
industry, (g) customary Liens for the fees, costs and expenses of trustees and
escrow agents pursuant to any indenture, escrow agreement or similar agreement
establishing a trust or escrow arrangement, (h) Liens arising from precautionary
Uniform Commercial Code financing statements and (i) Liens consisting of pledges
or deposits of cash or securities made to secure swaps and other derivatives
entered into by the Borrower or any of its Subsidiaries to hedge against risks
arising in the ordinary course of business in connection with transactions not
prohibited under this Agreement (and not entered into for speculative purposes).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” means DebtX, Debt Domain, Intralinks, SyndTrak or a substantially
similar electronic transmission system.

 

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

14

--------------------------------------------------------------------------------


 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for non-credit
enhanced long-term senior unsecured debt issued by the Borrower.  For purposes
of the foregoing, (a) if only one of S&P and Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the higher rating unless such ratings differ by two or more levels,
in which case the applicable level will be one level below the higher of such
levels; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Public Filings” means the public filings of the Borrower.

 

“Ratable Share” of any amount means, with respect to any Lender at any time,
subject to adjustment as provided in Section 2.22, the product of such amount
times a fraction the numerator of which is the amount of such Lender’s Revolving
Credit Commitment at such time (or, if the Revolving Credit Commitments shall
have been terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving
Credit Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the aggregate amount of all Revolving Credit
Commitments as in effect immediately prior to such termination).

 

“Recipient” means (a) the Agent, (b) any Lender, (c) any Issuing Bank or (d) any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

 

“Register” has the meaning specified in Section 8.07(e).

 

“Regulation U” means Regulation U of the Board as from time to time in effect.

 

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Required Lenders” means at any time Lenders owed more than 50% in interest of
the then aggregate unpaid principal amount of the Revolving Credit Advances and
L/C Obligations owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the Revolving Credit Commitments.

 

15

--------------------------------------------------------------------------------


 

“Restricted Margin Stock” means Margin Stock owned by the Borrower or any
Subsidiary which represents not more than 25% of the aggregate value (determined
in accordance with Regulation U), on a Consolidated basis, of the property and
assets of the Borrower and the Subsidiaries that is subject to the provisions of
Section 5.02(a).

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule 1.01 hereto as such Lender’s “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into an Assignment and Assumption, the amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(e), as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender, together with all amendments, modifications,
restatements, or supplements thereof.

 

“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., and
any successor thereto.

 

“Sanctions” has the meaning specified in Section 4.01(i).

 

“Secured L/C Account” means an interest bearing deposit account, over which the
Agent shall have control (as determined in accordance with the Uniform
Commercial Code) upon terms as may be reasonably satisfactory to the Agent and
the Borrower, to be established and maintained by the Borrower with the Agent or
another financial institution selected by the Borrower.

 

“Secured Letter of Credit” means a Letter of Credit irrevocably designated as
such by the Borrower for which the Borrower maintains on deposit in the Secured
L/C Account cash in an amount equal to the Available Amount of such Letter of
Credit.  The Borrower may by notice to the Agent from time to time pursuant to
Section 2.03(g) designate which outstanding Letters of Credit at such time shall
be “Secured Letters of Credit.”

 

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means any Subsidiary that constitutes a “significant
subsidiary” under Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect from time to time.

 

16

--------------------------------------------------------------------------------


 

“Single Employer Plan” means, at a particular time, a single employer plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and no Person other than the Borrower and
the ERISA Affiliates is a contributing sponsor of such plan or (b) in respect of
which the Borrower or any ERISA Affiliate would under Section 4069 of ERISA be
deemed to be a “contributing sponsor” as defined in Section 4001(a)(13) of ERISA
if such plan were terminated at such time.

 

“St. Paul Fire” means St. Paul Fire and Marine Insurance Company, a Minnesota
corporation.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital interests having ordinary voting power to
elect a majority of the Board of Directors or comparable governing body of such
entity (irrespective of whether at the time capital interests of any other class
or classes of such entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means, for any Lender, the earlier of (a) June 4, 2023,
subject to the extension thereof for such Lender pursuant to Section 2.19 or, if
such date is not a Business Day, the immediately preceding Business Day and
(b) the date of termination in whole of the Commitments pursuant to Section 2.05
or 6.01; provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date of such Lender in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement.

 

“Total Capital” means the sum, without duplication, of (a) all items that would,
in accordance with GAAP, be classified as indebtedness on a Consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, (b) total Consolidated
shareholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with GAAP, (c) Trust Preferred Securities and
(d) Mandatory Convertible Securities.

 

“Trust Preferred Securities” means, as of any date, all items in respect of
trust preferred securities that would, in accordance with GAAP, be classified as
indebtedness on a Consolidated balance sheet (or the footnotes thereto) of the
Borrower and its consolidated Subsidiaries.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or any
Subsidiary which is not Restricted Margin Stock.

 

17

--------------------------------------------------------------------------------


 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Revolving Credit Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time.

 

“U.S. Bank” means U.S. Bank National Association and its permitted successors
and assigns.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Withholding Agent” means the Borrower and the Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time (“GAAP”); provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change in GAAP or in the application
thereof shall have become effective (“Fixed GAAP”) until such notice shall have
been withdrawn or such provision amended in accordance herewith; provided that
after the initial quarter in which such change in GAAP or in the application
thereof occurs, such provision shall only be required to be interpreted on the
basis of Fixed GAAP as described above to the extent reasonably practicable as
determined in good faith by the Borrower (and then only until such notice shall
have been withdrawn or such provision amended in accordance herewith); provided,
further that in the event that Borrower determines in good faith that
interpreting such provision on the basis of Fixed GAAP after the initial quarter
in which such change in GAAP or in the application thereof occurs is not
reasonably practicable, then the Borrower and the Agent shall negotiate in good
faith to amend such provision within 90 days of the request for such amendment
(it being understood that if the Borrower and the Agent are unable to agree on
an amendment within such a time period, the Agreement shall continue in full
force and effect and the Borrower and the Agent shall continue in good faith to
seek agreement on an amendment).

 

18

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.  The Revolving Credit Advances and Letters of Credit.

 

(a)                                 Revolving Credit Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances in Dollars to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date for such Lender in an amount not to exceed such Lender’s Unused Commitment
(immediately prior to the making of such Revolving Credit Advance).  Each
Revolving Credit Borrowing shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances of the same Type made, or continued as or Converted into
Eurodollar Rate Advances or Base Rate Advances, on the same day by the Lenders
ratably according to their respective Revolving Credit Commitments.  Within the
limits of each Lender’s Revolving Credit Commitment, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(a).

 

(b)                                 Letters of Credit.

 

(i)                                     Each Issuing Bank severally agrees, on
the terms and conditions hereinafter set forth, in reliance upon the agreements
of the other Lenders set forth in this Agreement, to issue and amend standby
letters of credit (each, a “Letter of Credit”) for the account of the Borrower
and its specified Subsidiaries from time to time on any Business Day during the
period from the Effective Date until the seventh Business Day prior to the
Termination Date for such Issuing Bank in an aggregate Available Amount (i) for
all Letters of Credit not to exceed at any time the Letter of Credit Facility at
such time, (ii) for all Letters of Credit issued by such Issuing Bank not to
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time
and (iii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments (immediately prior to such Issuance) of the Lenders at such
time.  No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than five Business
Days prior to the Termination Date, unless all Lenders have approved such
expiration date.  Within the limits referred to above, the Borrower may from
time to time request the Issuance of Letters of Credit under this
Section 2.01(b).

 

(ii)                                  Subject to Section 2.03(a)(iv), unless
otherwise agreed by the Issuing Bank and all the Lenders, no Issuing Bank shall
issue any Letter of Credit if the expiry date of the requested Letter of Credit
would occur more than twelve months after the date of issuance.

 

(iii)                               No Issuing Bank shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
governmental authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any directive (whether or not having the
force of law) from any governmental authority with jurisdiction over such
Issuing Bank shall prohibit, or direct that such Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise entitled to be compensated hereunder) not in effect on the Effective
Date, or shall impose upon such

 

19

--------------------------------------------------------------------------------


 

Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date (and for which such Issuing Bank is not otherwise entitled to
be compensated hereunder) and which, in each case, such Issuing Bank in good
faith deems material to it;

 

(B)                               the Issuance of such Letter of Credit would
violate one or more policies of such Issuing Bank applicable to Letters of
Credit generally, so long as such policies are consistently applied by such
Issuing Bank to its customers and to letters of credit issued by it, such
policies are not unusual to similarly situated financial institutions and such
policies are not contrary to the express contractual obligations of such Issuing
Bank under this Agreement;

 

(C)                               except as otherwise agreed by the Agent and
such Issuing Bank, the Letter of Credit is in an initial stated amount less than
$500,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars; or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless such Issuing Bank has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such Issuing Bank (in its
reasonable discretion) with the Borrower or such Lender to eliminate such
Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion;

 

(iv)                              An Issuing Bank shall, subject to clauses (i),
(ii), and (iii) above, amend any Letter of Credit at the request of the Borrower
if such Issuing Bank would be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof; provided, that if such
Issuing Bank would not be permitted to issue the Letter of Credit in its amended
form, it may amend such Letter of Credit so long as such amendment does not
increase the amount of such Letter of Credit, extend the expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than seven Business Days prior to the Termination Date, or provide for an
expiry date of such Letter of Credit more than twelve months after the date of
such amendment, and further so long as the beneficiary of the Letter of Credit
accepts the proposed amendment to the Letter of Credit.

 

(v)                                 Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by such Issuing Bank and
the Issuing Bank Documents associated therewith, and such Issuing Bank shall
have all of the benefits and immunities (A) provided to the Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuing Bank Documents pertaining to such Letters of Credit as fully as if
the term “Agent” as used in Article VII included such Issuing Bank with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the such Issuing Bank.

 

SECTION 2.02.  Making the Revolving Credit Advances.

 

(a)                                 Except as otherwise provided in
Section 2.03(c), each Revolving Credit Borrowing shall be made on notice, given
not later than (x) 11:00 A.M. (New York City time) on the

 

20

--------------------------------------------------------------------------------


 

third Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Eurodollar Rate
Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by facsimile, e-mail or other electronic
means.  Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving
Credit Borrowing”) shall be by telephone, confirmed immediately in writing,
facsimile, e-mail or other electronic means in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Revolving Credit Advances comprising such
Revolving Credit Borrowing, (iii) aggregate amount of such Revolving Credit
Borrowing, and (iv) in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Revolving Credit
Advance.  Each Lender shall, before 1:00 P.M. (New York City time) on the date
of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Revolving Credit Borrowing.  After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will promptly make such funds
available to the Borrower at the Agent’s address referred to in Section 8.02.

 

(b)                                 Anything in Section 2.02(a) above to the
contrary notwithstanding, (i) the Borrower may not select Eurodollar Rate
Advances for any Revolving Credit Borrowing if the aggregate amount of such
Revolving Credit Borrowing is less than $10,000,000 or if the obligation of the
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than twelve separate Revolving Credit Borrowings.

 

(c)                                  In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure of the Borrower to borrow such funds on the date specified in such
Notice of Revolving Credit Borrowing, whether as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Section 3.02 or otherwise, including, without limitation, any loss
(excluding loss of anticipated profits, indirect losses and special or
consequential damages), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

 

(d)                                 Unless the Agent shall have received notice
from a Lender prior to the date of any Revolving Credit Borrowing of Eurodollar
Rate Advances (or in the case of any Revolving Credit Borrowing of Base Rate
Advances, prior to 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing) that such Lender will not make available to the Agent such
Lender’s ratable portion of such Revolving Credit Borrowing, the Agent may
assume that such Lender has made or will make such portion available to the
Agent on the date of such Revolving Credit Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate.  If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid

 

21

--------------------------------------------------------------------------------


 

shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.

 

(e)                                  The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(a)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable Issuing Bank (with a copy to the Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a duly authorized
officer of the Borrower.  Such Letter of Credit Application must be received by
the applicable Issuing Bank and the Agent not later than 11:00 A.M. at least two
Business Days (or such later date and time as the Agent and such Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable Issuing Bank may reasonably
request.

 

(ii)                                  In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such Issuing Bank may reasonably request. 
Additionally, the Borrower shall furnish to each Issuing Bank and the Agent such
other documents and information pertaining to such requested Letter of Credit
Issuance, including any Issuing Bank Documents, as such Issuing Bank or the
Agent may reasonably request.

 

(iii)                               Promptly after receipt of any Letter of
Credit Application, the applicable Issuing Bank will confirm with the Agent (by
telephone or in writing) that the Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Agent with a copy thereof.  Unless the applicable Issuing Bank has received
written notice from any Lender, the Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in
Section 3.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or its applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in a
format that is consistent with such Issuing Bank’s usual and customary business
practices.

 

22

--------------------------------------------------------------------------------


 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the applicable Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of Issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not more than twelve months after the date of such
extension, and not later than seven days prior to the Termination Date;
provided, however, that the applicable Issuing Bank shall not permit any such
extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.01(b) or otherwise), or
(B) an Event of Default has occurred and is continuing and it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Agent that the
Required Lenders have elected not to permit such extension.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Issuing Bank will also
deliver to the Borrower and the Agent a true and complete copy of such Letter of
Credit or amendment.

 

(vi)                              Each Issuing Bank agrees that, unless
otherwise requested by the Agent, such Issuing Bank shall report in writing to
the Agent (i) on the first Business Day of each month, the daily activity (set
forth by day) in respect of Letters of Credit during the immediately preceding
month, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (ii) on
each Business Day on which such Issuing Bank makes any payment pursuant to a
Letter of Credit, the date of such payment and the amount of such payment,
(iii) on any Business Day on which the Borrower fails to reimburse a payment
made by an Issuing Bank in respect of a Letter of Credit that is required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such payment and (iv) on any other Business Day, such other
information as the Agent shall reasonably request.

 

(b)                                 Participations.  Immediately upon the
Issuance of each Letter of Credit (or an amendment to a Letter of Credit
increasing or decreasing the amount thereof) and without any further action on
the part of the applicable Issuing Bank or any Lender, such Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit.  The Borrower hereby agrees to
each such participation.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.03(b) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
in respect of the purchase of such participations shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such

 

23

--------------------------------------------------------------------------------


 

Letter of Credit at each time such Lender’s Revolving Credit Commitment is
amended pursuant to a Commitment Increase in accordance with Section 2.18, an
assignment in accordance with Section 8.07 or otherwise pursuant to this
Agreement.

 

(c)                                  Drawing and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuing Bank shall promptly notify the Borrower and the Agent
thereof.  Not later than 1:00 P.M. (New York City time) on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such Issuing Bank through the
Agent in an amount equal to the amount of such drawing; provided that the
applicable Issuing Bank has notified the Borrower by 10:00 A.M. (New York City
time) on the Honor Date that such drawing is to be paid on the Honor Date,
otherwise the Borrower shall reimburse such Issuing Bank, together with interest
at the Base Rate plus the Applicable Margin, on the Business Day immediately
following the day that the Borrower receives such notice from such Issuing
Bank.  If the Borrower fails to so reimburse such Issuing Bank by such time,
such Issuing Bank shall so notify the Agent and the Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Ratable Share thereof. 
In such event (but subject to the parenthetical at the end of the last sentence
of this Section 2.03(c)(i)), payment of such drawing shall be deemed to be a
Revolving Credit Borrowing consisting of Base Rate Advances disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to
(A) whether the making of such a Revolving Credit Advance would exceed such
Issuing Bank’s Unused Commitment or (B) the satisfaction of the conditions set
forth in Section 3.02.  Any notice given by an Issuing Bank or the Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.  Any
Revolving Credit Borrowing deemed to be made pursuant to this
Section 2.03(c)(i) to reimburse the Issuing Bank for any Unreimbursed Amount
shall relieve the Borrower of its obligations to reimburse such Unreimbursed
Amount (except that such Unreimbursed Amount will not be deemed to be a
Revolving Credit Borrowing and the Borrower shall not be relieved of its
obligation to reimburse such Unreimbursed Amount, if an Event of Default under
Section 6.01(e) shall have occurred, and this Section 2.03(c)(i) shall not
relieve the Borrower’s obligations under any Revolving Credit Borrowing).

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Agent may apply Cash
Collateral or, as provided in Section 2.03(g), cash on deposit in the Secured
L/C Account for this purpose) for the account of the applicable Issuing Bank at
the Agent’s Account in an amount equal to its Ratable Share of any Unreimbursed
Amount not later than 1:00 P.M. (New York City time) on the Business Day (which
may be the Honor Date) specified in such notice by the Agent, whereupon, each
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Advance to the Borrower in such amount, or, if an Event of Default under
Section 6.01(e) shall have occurred, such Lender shall be deemed to have made
payment in respect of its participation in such Unreimbursed Amount.  The Agent
shall remit the funds so received to the applicable Issuing Bank.

 

(iii)                               Until each Lender funds its Revolving Credit
Advance or participation in any Unreimbursed Amount pursuant to this
Section 2.03(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Ratable Share
of such amount shall be solely for the account of such Issuing Bank.

 

24

--------------------------------------------------------------------------------


 

(iv)                              Each Lender’s obligation to make Revolving
Credit Advances or make payment in respect of participations in any Unreimbursed
Amounts to reimburse the applicable Issuing Bank for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) the failure to
satisfy the conditions set forth in Section 3.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing.

 

(v)                                 If any Lender fails to make available to the
Agent for the account of the applicable Issuing Bank any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such Issuing Bank shall be
entitled to recover from such Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by such Issuing
Bank in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Base Rate Advance included in the relevant Revolving Credit Borrowing. 
A certificate of the applicable Issuing Bank submitted to any Lender (through
the Agent) with respect to any amounts owing under this Section 2.03(c)(v) shall
be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an Issuing Bank has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s payment in respect of its participation in accordance with
Section 2.03(c), if the Agent receives for the account of such Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral or, as provided in Section 2.03(g), applied thereto by the Agent),
the Agent will distribute to such Lender its Ratable Share thereof in the same
funds as those received by the Agent.

 

(ii)                                  If any payment received by the Agent for
the account of the applicable Issuing Bank pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section 2.14
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion), each Lender shall pay to the Agent for the account of such Issuing
Bank its Ratable Share thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this Section 2.03(d)(ii) shall
survive the payment in full of all amounts owing hereunder and the termination
of this Agreement.

 

(e)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued the rules of the ISP shall apply to each Letter of Credit.

 

(f)                                   Failure to Make Revolving Credit
Advances.  The failure of any Lender to make the Revolving Credit Advance to be
made by it or to make payment in respect of its participation on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its

 

25

--------------------------------------------------------------------------------


 

Revolving Credit Advance or to make payment in respect of its participation on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the Revolving Credit Advance to be made by such other Lender or
to make payment in respect of its participation on such date.

 

(g)                                  Secured Letters of Credit.  The Borrower
may from time to time irrevocably designate any Letter of Credit to be a Secured
Letter of Credit by notice to the Agent (with a copy to the applicable Issuing
Bank).  Upon any drawing under any Secured Letter of Credit, to the extent cash
is on deposit in the Secured L/C Account, such cash shall, at the Borrower’s
option, be applied to reimburse the applicable Issuing Bank to the extent
permitted by applicable law and to the extent the Borrower elects not to
reimburse such drawing as provided in Section 2.03(c).  Subject to Section 6.02,
to the extent any Secured Letters of Credit shall have expired or been drawn
upon, any excess amounts in such Secured L/C Account shall be returned to the
Borrower at the Borrower’s request.

 

(h)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse such Issuing Bank hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the Issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

SECTION 2.04.  Fees.

 

(a)                                 Facility Fee.  Subject to adjustment as
provided in Section 2.22, the Borrower agrees to pay to the Agent for the
account of each Lender a facility fee on the aggregate amount of such Lender’s
Commitment from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assumption Agreement or in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date of such Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2018, and on the Termination Date of such Lender and on the date after the
Termination Date of such Lender on which all Revolving Credit Advances and L/C
Obligations owing to such Lender cease to be outstanding.

 

(b)                                 Letter of Credit Fees.

 

(i)                                     The Borrower shall pay to the Agent for
the account of each Lender in accordance with its Ratable Share a Letter of
Credit fee (the “Letter of Credit Fee”) for (A) the average daily aggregate
Available Amount of all Secured Letters of Credit issued and outstanding from
time to time at a rate per annum equal to 0.50% and (B) the average daily
aggregate Available Amount of all other Letters of Credit issued and outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time; provided that, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit (other than a Secured Letter of Credit) as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.04 shall be payable, to
the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments in their respective Ratable Shares
allocable to such Letter of Credit pursuant to Section 2.22(a)(iv), and to such
Issuing Bank for its own account to the extent of such Issuing Bank’s Fronting
Exposure with the balance of such fee being retained by the Borrower.  Letter of
Credit Fees shall be (A) due and payable to each Lender on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the Issuance of such Letter of Credit, on the
Termination Date of such Lender and thereafter on the date that any Letter

 

26

--------------------------------------------------------------------------------


 

of Credit expiring after the Termination Date of such Lender ceases to be
outstanding and (B) computed on a quarterly basis in arrears.  In calculating
the Letter of Credit Fee, if there is any change in the Applicable Margin during
any quarter, the daily Available Amount under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.

 

(ii)                                  The Borrower shall pay directly to the
applicable Issuing Bank for its own account a fronting fee with respect to each
Letter of Credit issued by such Issuing Bank, at such rate and at such times as
are separately agreed in writing between the Borrower and such Issuing Bank.  In
addition, the Borrower shall pay directly to the applicable Issuing Bank for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard out-of-pocket costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect as the Borrower and
such Issuing Bank shall agree.  Such customary fees and standard costs and
charges shall be reasonably documented and shall be due and payable promptly
upon receipt of an invoice and are nonrefundable.

 

(c)                                  Agent’s Fees.  The Borrower shall pay to
the Agent for its own account such fees as may from time to time be separately
agreed between the Borrower and the Agent.

 

SECTION 2.05.  Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof; provided
further that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied.

 

SECTION 2.06.  Repayment of Revolving Credit Advances.

 

(a)                                 Revolving Credit Advances.  The Borrower
shall repay to the Agent for the account of each Lender on its Termination Date
the aggregate principal amount of the Revolving Credit Advances then outstanding
and owing to such Lender.

 

(b)                                 Letter of Credit Drawings.  The obligation
of the Borrower to reimburse drawings under any Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by the Borrower
thereof, including, without limitation, pursuant to Section 8.12):

 

(i)                                     any lack of validity or enforceability
of this Agreement, any Revolving Credit Note, any Issuing Bank Document, any
Letter of Credit or any other agreement or instrument relating thereto (all of
the foregoing being, collectively, the “L/C Related Documents”);

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

27

--------------------------------------------------------------------------------


 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank, the Agent,
any Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

 

(iv)                              any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or certificate that does not comply
with the terms of such Letter of Credit;

 

(vi)                              any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the obligations of the Borrower in respect
of the L/C Related Documents; or

 

(vii)                           without prejudice to the other provisions of
this Agreement, any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance by the applicable Issuing Bank with the Borrower’s instructions
with respect to such Letter of Credit or other irregularity with respect to such
Letter of Credit, the Borrower will promptly notify the applicable Issuing Bank.

 

In the event and to the extent that the provisions of any Letter of Credit
Application shall conflict with this Agreement, the provisions of this Agreement
shall govern (and in no event shall any provisions of any such Letter of Credit
Application regarding representations, warranties, covenants, events of default,
set-off rights or collateral be effective).

 

SECTION 2.07.  Interest on Revolving Credit Advances.

 

(a)                                 Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Revolving Credit Advance owing
to each Lender from the date of such Revolving Credit Advance until such
principal amount shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Revolving Credit Advance is a Base Rate advance (“Base Rate Advance”), a
rate per annum equal at all times to the sum of (x) the Base Rate in effect from
time to time plus (y) the Applicable Margin in effect from time to time, payable
in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Revolving Credit Advance is a Eurodollar Rate advance
(“Eurodollar Rate Advance”), a rate per annum equal at all times during each
Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that

 

28

--------------------------------------------------------------------------------


 

occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default, the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the overdue and unpaid principal amount of each
Revolving Credit Advance owing to each Lender which is not paid when due whether
at stated maturity, upon acceleration or otherwise, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee,
including any Letter of Credit Fees, or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum (the “Default Rate”) equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Revolving Credit Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

 

SECTION 2.08.  Interest Rate Determination.

 

(a)                                 [Reserved].

 

(b)                                 If in connection with any request for a
Eurodollar Rate Advance or a Conversion thereto or continuation thereof, (i) the
Agent reasonably determines that for any reason U.S. dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Advance or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Advance or in connection with an existing or proposed Base Rate Advance, or
(ii) prior to the commencement of any Interest Period for a Eurodollar Rate
Advance, the Required Lenders reasonably determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Advance does not adequately and fairly reflect the cost to such
Lenders of funding such Advance, the Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (A) the obligation of the Lenders to make or
maintain Eurodollar Rate Advances shall be suspended, and (B) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Required Lenders) revokes such notice. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, Conversion to or continuation of Eurodollar Rate Advance or,
failing that, will be deemed to have converted such request into a request for a
Revolving Credit Borrowing of Base Rate Advances in the amount specified
therein.

 

(c)                                  If the Borrower shall fail to select the
duration of any Interest Period for any outstanding Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify the Borrower and the Lenders
and such Revolving Credit Advances will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Advances.

 

(d)                                 On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Revolving Credit
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$10,000,000, such Eurodollar Rate Advances shall automatically Convert into Base
Rate Advances.

 

29

--------------------------------------------------------------------------------


 

(e)                                  If an Event of Default has occurred and is
continuing and the Required Lenders through the Agent so notify the Borrower,
then, so long as such Event of Default is continuing (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Eurodollar Rate Advances into, Eurodollar Rate
Advances shall be suspended.

 

(f)                                   [Reserved].

 

(g)                                  Notwithstanding the foregoing, in the event
the Agent reasonably determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in Section 2.08(b)(i) have
arisen and such circumstances are unlikely to be temporary, or (ii) a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which such interest settlement rate
shall no longer be used for determining interest rates for loans, then the Agent
and the Borrower shall each use commercially reasonable efforts to jointly agree
upon an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the Agent
and the Borrower shall enter into an amendment to this Agreement and any other
documents entered into in connection herewith to reflect such alternate rate of
interest and such other related changes to this Agreement and such other
documents as may be applicable.  Notwithstanding anything to the contrary in
Section 8.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this
Section 2.08(g), (x) any request pursuant to Section 2.09 that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurodollar
Rate Advance shall be ineffective and any such Advance shall be continued as or
converted to, as the case may be, a Base Rate Advance, and (y) if any request
pursuant to Section 2.02 requests a Eurodollar Rate Advance, such Advance shall
be made as a Base Rate Advance.  If the alternate rate of interest determined
pursuant to this Section 2.08(g) shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

SECTION 2.09.  Optional Conversion of Revolving Credit Advances.  The Borrower
may on any Business Day, upon notice given to the Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances of one Type comprising the same Revolving
Credit Borrowing into Revolving Credit Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be subject to Section 2.02(b) and no Conversion of any Revolving
Credit Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Revolving Credit Advances to be Converted, and (iii) if such Conversion
is into Eurodollar Rate Advances, the duration of the initial Interest Period
for each such Revolving Credit Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.10.  Prepayments of Revolving Credit Advances.  The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or

 

30

--------------------------------------------------------------------------------


 

ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) in the event of any
such prepayment of a Eurodollar Rate Borrowing, the Borrower shall be entitled
to select the Eurodollar Rate Borrowings to be prepaid and shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c).

 

SECTION 2.11.  Increased Costs.

 

(a)                                 If any governmental authority shall have in
effect at any time during the term of this Agreement any reserve, liquid asset
or similar requirement with respect to any category of deposits or liabilities
customarily used to fund Eurodollar Rate Advances or by reference to which
interest rates applicable to Eurodollar Rate Advances are determined, and the
result of such requirement shall be to increase the cost to any Lender of
making, funding or maintaining any Eurodollar Rate Advances or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Indemnified Taxes (as to which Section 2.14 shall govern) and Excluded
Taxes and (ii) changes in the basis of taxation of overall net income or overall
gross income by the United States or by the foreign jurisdiction or state under
the laws of which such Lender is organized or has its Applicable Lending Office,
or any political subdivision thereof) and such Lender shall have requested, by
notice to the Borrower and the Agent (which notice shall specify the costs
applicable to such Lender), compensation under this paragraph, then the Borrower
will pay to such Lender following delivery of such notice (until the earlier of
the date such Lender shall advise the Borrower that such requirement is no
longer in effect or the date such Lender shall withdraw such request) such
additional amounts as shall be necessary to compensate such Lender for such
increased costs incurred or reduction suffered;

 

(b)                                 If, due to any Change in Law, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Revolving Credit Advances or increase in the cost to any Issuing
Bank of agreeing to issue or of issuing or maintaining or participating in
Letters of Credit or to reduce the amount of any sum received or receivable by
such Lender or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank (whether of principal, interest or any other amount)
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Indemnified Taxes (as to which Section 2.14 shall govern) and Excluded
Taxes, or (ii) changes in the basis of taxation of overall net income or overall
gross income by the United States or by the foreign jurisdiction or state under
the laws of which such Lender is organized or has its Applicable Lending Office,
or any political subdivision thereof) then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost incurred or reduction suffered (provided
that the compensation sought from the Borrower shall be proportionate to the
amounts that such Lender or Issuing Bank is generally seeking from similarly
situated borrowers in connection with similar credit facilities);

 

(c)                                  If any Lender or Issuing Bank determines
that any Change in Law affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company, if any, and that the amount
of such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend or such Issuing Bank’s commitment to issue or
participate in Letters of Credit hereunder and other commitments of such type or
the Issuance or maintenance of or participation in the Letters of Credit, then,
upon demand by such Lender or Issuing Bank (with a copy of such demand to the
Agent), the Borrower shall pay to the Agent for the account of such Lender or
Issuing Bank, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender  or Issuing Bank or such Lender’s

 

31

--------------------------------------------------------------------------------


 

or Issuing Bank’s holding company in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
or such Issuing Bank’s commitment to issue or participate in Letters of Credit
hereunder or to the Issuance or maintenance of or participation in any Letters
of Credit (provided that the compensation sought from the Borrower shall be
proportionate to the amounts that such Lender or Issuing Bank is generally
seeking from similarly situated borrowers in connection with similar credit
facilities);

 

provided, however, that with respect to clauses (a), (b), and (c) above, before
delivering such notice or making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost or increase in capital or liquidity and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  In the case of clauses (b) and (c) above, a certificate as to such
amounts, submitted to the Borrower and the Agent by such Lender, shall
constitute prima facie evidence of the amounts required to be paid by the
Borrower in respect thereof, absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.11 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate such Lender pursuant to this
Section 2.11 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender notifies the Borrower of the change in or in
the interpretation of law or regulation giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefore;
provided further that, if the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
Change in Law  makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate
Advance will automatically, upon such demand, Convert into a Base Rate Advance
or a Revolving Credit Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Revolving Credit Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

SECTION 2.13.  Payments and Computations.

 

(a)                                 All payments to be made by the Borrower
hereunder shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Unless otherwise expressly provided herein, the
Borrower shall make each payment or prepayment hereunder not later than 12:00
noon (New York City time) on the day when due in Dollars to the Agent at the
Agent’s Account in same day funds.  The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal, interest, fees
or commissions ratably (other than amounts payable pursuant to Section

 

32

--------------------------------------------------------------------------------


 

2.04(b)(ii) or (c), 2.11, 2.14 or 8.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.18 or an
extension of the Termination Date pursuant to Section 2.19, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, as the case may be, the Agent shall make all payments
hereunder and under any Revolving Credit Notes issued in connection therewith in
respect of the interest assumed thereby to the Assuming Lender.  Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(e), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Revolving Credit Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)                                 All computations of interest based on the
Base Rate (including at such time as the Base Rate is determined by reference to
the Eurodollar Rate) shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of interest based on the Eurodollar Rate or in respect of facility fees and
Letter of Credit Fees shall be made by the Agent on the basis of a year of 360
days and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).  Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c)                                  Whenever any payment hereunder or under the
Revolving Credit Notes shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest, fee or commission, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(d)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date in accordance herewith and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

 

SECTION 2.14.  Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder or under the Revolving Credit Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction or withholding for any Taxes except as required
by applicable law; provided that if any applicable law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then
(i) if such Tax is an Indemnified Tax, the sum payable shall be increased as
necessary so that after making all such required deductions and withholdings
(including deductions or

 

33

--------------------------------------------------------------------------------


 

withholdings applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the applicable
Withholding Agent shall make such deductions or withholdings and (iii) the
applicable Withholding Agent shall pay the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
law.

 

(b)                                 In addition, the Borrower shall pay to the
relevant taxation authority or other authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  The Borrower shall indemnify each Recipient
for and hold it harmless against the full amount of any Indemnified Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Recipient and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, however, that the Borrower
shall not be obligated to make payment to any Recipient in respect of penalties,
interest and other similar liabilities attributable to such Indemnified Taxes if
such penalties, interest or other similar liabilities are reasonably
attributable to the conduct of, or any failure to act by, such Recipient, except
as permitted under this Agreement.  This indemnification shall be made within 30
days from the date such Recipient makes written demand therefor.  The Recipient
requesting indemnification pursuant to this Section 2.14(c) shall provide the
Borrower with evidence reasonably satisfactory to the Borrower documenting the
payment by the Lender or Agent of such Taxes for which they are requesting
indemnification pursuant to this Section 2.14(c).

 

(d)                                 Each Lender shall severally indemnify the
Agent for and hold it harmless against (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.07 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with this Agreement or any Revolving Credit Note, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  This indemnification shall be made within 30 days from the date the
Agent makes written demand therefor.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any Revolving Credit Note or otherwise payable by the Agent to the Lender
from any other source against any amount due to the Agent under this
Section 2.14(d).

 

(e)                                  Within 30 days after receiving written
request from the Agent following the payment of any Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing the payment of such Taxes to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

 

(f)                                   (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments
hereunder shall deliver to the Borrower (with a copy to the Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower

 

34

--------------------------------------------------------------------------------


 

or the Agent as will enable the Borrower or the Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.14(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               each Lender that is a “United States Person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Agent on or before the date it becomes a party
to this Agreement and from time to time thereafter upon the request of the
Borrower or the Agent, executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

 

(B)                               each Lender that is not a “United States
Person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or before the date it becomes a party to this Agreement and
from time to time thereafter upon the request of the Borrower or the Agent,
whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under this Agreement, executed copies
of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments
hereunder, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit E-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E;
or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect

 

35

--------------------------------------------------------------------------------


 

partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement and from time
to time thereafter upon the reasonable request of the Borrower or the Agent,
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender hereunder would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(g)                                  For any period with respect to which a
Lender has failed to provide the Borrower with the appropriate form, certificate
or other document described in Section 2.14(f), such Lender shall not be
entitled to indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.

 

(h)                                 Any Lender claiming any additional amounts
payable pursuant to this Section 2.14 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such Indemnified
Taxes that it may thereafter be entitled to and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(i)                                     If the Agent or any Lender determines,
in its sole discretion, that it is entitled to a refund or credit with respect
to any Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.14
it shall pay over such refund or credit to the Borrower (but only to the extent
of indemnity payments made, or additional

 

36

--------------------------------------------------------------------------------


 

amounts paid, by the Borrower under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Agent or
such Lender and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided, that the
Borrower, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Borrower to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund (plus any interest imposed
by the relevant governmental authority) to such governmental authority. 
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the Agent or any Lender be required to pay any amount to the Borrower pursuant
to this paragraph (i) the payment of which would place the Agent or such Lender
in a less favorable net after-Tax position than the Agent or such Lender would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require the Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person.

 

(j)                                    For purposes of this Section 2.14, the
term “applicable law” includes FATCA.

 

SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances or L/C Obligations
owing to it (other than pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of
its Ratable Share of payments on account of the Revolving Credit Advances or L/C
Obligations obtained by all the Lenders, such Lender shall notify the Agent of
such fact and forthwith purchase from the other Lenders such participations or
subparticipations in the Revolving Credit Advances or L/C Obligations owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.21, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Advances
or subparticipations in L/C Obligations to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section 2.15 shall apply).  The Borrower agrees that any
Lender so purchasing a participation or subparticipation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off provided in
Section 8.05) with respect to such participation or subparticipation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation or subparticipation.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Agent, any Issuing Bank or any Lender, or the Agent, any Issuing Bank or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and each Issuing Bank severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to

 

37

--------------------------------------------------------------------------------


 

the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders and the
Issuing Banks under clause (ii) of the preceding sentence shall survive the
payment in full of all obligations owing under this Agreement or any Revolving
Credit Note and the termination of this Agreement.

 

SECTION 2.16.  Evidence of Debt.

 

(a)                                 The Revolving Credit Advances made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Agent in the ordinary course of business.  Entries made in
good faith in the accounts or records maintained by the Agent and each Lender
shall be conclusive absent manifest error of the amount of the Revolving Credit
Advances made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Agent, the Borrower shall execute and deliver to such
Lender (through the Agent) a Revolving Credit Note, which shall evidence such
Lender’s Revolving Credit Advances in addition to such accounts or records. 
Each Lender may attach schedules to its Revolving Credit Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.16(a), each Lender and the Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

 

SECTION 2.17.  Use of Proceeds.  The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely for general corporate purposes of the Borrower and its Subsidiaries not
in contravention of this Agreement or any Revolving Credit Note.  The Letters of
Credit issued hereunder shall be used (and the Borrower agrees that it shall use
the Letters of Credit issued hereunder) solely for general corporate purposes of
the Borrower and its Subsidiaries not in contravention of this Agreement or any
L/C Related Document. The Borrower will not request any Revolving Credit Advance
or the issuance of any Letter of Credit, and the Borrower shall not use the
proceeds of any Revolving Credit Advance or use any Letter of Credit, directly
or, to the knowledge of the Borrower, indirectly, (i) for the purpose of making
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding any activities or business
of or with any Person that, at the time of such funding, is the subject of
Sanctions, or in any country or territory that, at the time of such funding, is,
or whose government is, the subject of comprehensive Sanctions, in each case, in
violation of applicable Sanctions or (iii) in any manner that would result in
the violation by the Agent, any Lender, any Issuing Bank, any Joint Lead
Arranger or any Other Agent of any Sanctions.

 

SECTION 2.18.  Increase in the Aggregate Commitments.

 

(a)                                 The Borrower may, at any time after the
Effective Date and prior to the Termination Date, by notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased (with, at the Borrower’s option and subject to the agreement of an
Issuing Bank (not to be unreasonably withheld or delayed), a proportionate
increase in the Letter of Credit Facility) by an amount of $10,000,000 or an
integral multiple of $10,000,000 in excess thereof (each a

 

38

--------------------------------------------------------------------------------


 

“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the latest scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
(i) in no event shall the aggregate amount of the Revolving Credit Commitments
at any time exceed $1,500,000,000 and (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.02 shall be satisfied.

 

(b)                                 The Agent shall promptly notify one or more
Lenders (as requested by the Borrower) of a request by the Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which the applicable Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”).  Each applicable Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment.  If the applicable Lenders notify the
Agent that they are willing to increase the amount of their respective Revolving
Credit Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the applicable Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Agent.  If any Lender shall
fail to notify the Agent and the Borrower in writing of its consent to any such
request for a Commitment Increase on or prior to the Commitment Date, such
Lender shall be deemed to have declined such request.

 

(c)                                  Promptly following each Commitment Date,
the Agent shall notify the Borrower as to the amount, if any, by which the
applicable Lenders are willing to participate in the requested Commitment
Increase.  If the aggregate amount by which the applicable Lenders are willing
to participate in any requested Commitment Increase on any such Commitment Date
is less than the requested Commitment Increase, then the Borrower may extend
offers to one or more Eligible Assignees to participate in any portion of the
requested Commitment Increase that has not been committed to by the applicable
Lenders as of the applicable Commitment Date; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of $20,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(d)                                 On each Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.18(b) (each such Eligible Assignee and each
Eligible Assignee that agrees to an extension of the Termination Date in
accordance with Section 2.19(c), an “Assuming Lender”) shall become a Lender
party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors or committee thereof of the Borrower or the Executive
Committee of such Board approving the Commitment Increase and the corresponding
modifications to this Agreement and (B) if requested by the Agent, an opinion of
counsel for the Borrower (which may be in-house counsel) in substantially the
form of Exhibit D hereto;

 

(ii)                                  an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the Agent
(each an “Assumption Agreement”), duly executed by such Eligible Assignee, the
Agent and the Borrower; and

 

39

--------------------------------------------------------------------------------


 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by facsimile or e-mail,
of the occurrence of the Commitment Increase to be effected on such Increase
Date and shall record in the Register the relevant information with respect to
each Increasing Lender and each Assuming Lender on such date.

 

(e)                                  On the Increase Date, if any Revolving
Credit Advances are then outstanding, the Borrower shall borrow from all or
certain of the Lenders and/or (subject to compliance by the Borrower with
Section 8.04(c)) prepay Revolving Credit Advances of all or certain of the
Lenders such that, after giving effect thereto, the Revolving Credit Advances
(including, without limitation, the Types and Interest Periods thereof) shall be
held by the Lenders (including for such purposes the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their respective Revolving Credit
Commitments.  On and after each Increase Date, the Ratable Share of each
Lender’s participation in Letters of Credit and in Revolving Credit Advances
from draws under Letters of Credit shall be calculated after giving effect to
each such Commitment Increase.

 

SECTION 2.19.  Extension of Termination Date.

 

(a)                                 At least 60 days but not more than 90 days
prior to the first and/or second anniversary of the Effective Date (the
“Applicable Anniversary”), the Borrower, by written notice to the Agent, may
request an extension of the Termination Date in effect at such time by one year
from its then scheduled expiration (which request may be conditioned on a
minimum level of Revolving Credit Commitments from Consenting Lenders and
Assuming Lenders).  The Agent shall promptly notify each Lender of such request,
and each Lender shall in turn, in its sole discretion, not later than 30 days
prior to the Applicable Anniversary, notify the Borrower and the Agent in
writing as to whether such Lender will consent to such extension.  If any Lender
shall fail to notify the Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
Applicable Anniversary, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request.  The Agent shall notify the Borrower not
later than 25 days prior to the Applicable Anniversary of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.

 

(b)                                 If all the Lenders consent in writing to any
such request in accordance with Section 2.19(a), the Termination Date in effect
at such time shall, effective as at the Applicable Anniversary (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Section 3.02 shall be satisfied.  If less
than all of the Lenders consent in writing to any such request in accordance
with Section 2.19(a), the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to Section 2.19(d), be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”). 
To the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.19 and the Revolving Credit Commitment of such Lender
is not assumed in accordance with Section 2.19(c) on or prior to the applicable
Extension Date, the Revolving Credit Commitment of such Non-Consenting Lender
shall automatically terminate in whole on such unextended Termination Date
without any further notice or other action by the Borrower, such Lender or any
other Person; provided that such Non-Consenting Lender’s rights under Sections
2.11, 2.14 and 8.04, and its obligations under Section 7.06, shall survive the
Termination Date for such Lender as to matters occurring prior to such date.  It
is understood and agreed that no Lender shall have any obligation

 

40

--------------------------------------------------------------------------------


 

whatsoever to agree to any request made by the Borrower for any requested
extension of the Termination Date.

 

(c)           If less than all of the Lenders consent to any such request
pursuant to Section 2.19(a), the Agent shall promptly so notify the Consenting
Lenders, and each Consenting Lender may, in its sole discretion, give written
notice to the Agent not later than ten days prior to the Extension Date of the
amount of the Non-Consenting Lenders’ Revolving Credit Commitments for which it
is willing to accept an assignment.  If the Consenting Lenders notify the Agent
that they are willing to accept assignments of Revolving Credit Commitments in
an aggregate amount that exceeds the amount of the Revolving Credit Commitments
of the Non-Consenting Lenders, such Revolving Credit Commitments shall be
allocated among the Consenting Lenders willing to accept such assignments in
such amounts as are agreed between the Borrower and the Agent.  If after giving
effect to the assignments of Revolving Credit Commitments described above there
remains any Revolving Credit Commitments of Non-Consenting Lenders, the Borrower
may arrange for one or more Consenting Lenders or other Eligible Assignees as
Assuming Lenders to assume, effective as of the Extension Date, any
Non-Consenting Lender’s Revolving Credit Commitment and all of the obligations
of such Non-Consenting Lender under this Agreement thereafter arising, without
recourse to or warranty by, or expense to, such Non-Consenting Lender; provided,
however, that the amount of the Revolving Credit Commitment of any such Assuming
Lender as a result of such substitution shall in no event be less than
$20,000,000 unless the amount of the Revolving Credit Commitment of such
Non-Consenting Lender is less than $20,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

 

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Revolving Credit Advances, if any, of such Non-Consenting Lender
plus (B) any accrued but unpaid facility fees owing to such Non-Consenting
Lender as of the effective date of such assignment;

 

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

 

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 8.07(b) for such
assignment shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.06, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least five Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent and (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Commitment.  Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Consenting Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

41

--------------------------------------------------------------------------------


 

(d)           If (after giving effect to any assignments or assumptions pursuant
to Section 2.19(c)) Lenders having Commitments equal to more than 50% of the
Revolving Credit Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Section 3.02, the Termination Date
for each Consenting Lender and each Assuming Lender then in effect shall be
extended for the additional one year period as described in Section 2.19(b);
provided that the Termination Date for each Non-Consenting Lender shall not be
so extended.  Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.  On and after each
Extension Date, the Ratable Share of each Lender’s participation in Letters of
Credit and in L/C Obligations shall be calculated after giving effect to the
Revolving Credit Commitments of the Lenders after the occurrence of such
Extension Date.

 

SECTION 2.20.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.11 or notifies the Agent under Section 2.12 that the making of
Eurodollar Rate Advances would be unlawful, or if the Borrower is required to
pay any additional amount to any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.14, or if any Lender becomes a
Defaulting Lender or fails to approve any amendment to this Agreement which
requires, by the terms hereof, the approval of all affected Lenders and is
approved by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 8.07), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Advances,
accrued interest thereon, accrued fees and all other amounts then due and
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (ii) in the case of any such assignment resulting from a claim
for compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments at the time of such assignment, and (iii) in the case of any such
assignment resulting from a Lender failing to approve an amendment to this
Agreement, such assignee shall have approved such amendment.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.21.  Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the occurrence of an Event of
Default that is continuing, at the request of the Agent with the consent of the
Required Lenders, or at the request of the Required Lenders, as contemplated by
Section 6.02, the Borrower shall immediately pay to the Agent in same day funds
at the office of the Agent set forth on Schedule 8.02, for deposit in the Cash
Collateral Account, an amount equal to the then outstanding amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Agent or an Issuing Bank, the Borrower shall deliver to
the Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at

 

42

--------------------------------------------------------------------------------


 

U.S. Bank (the “Cash Collateral Account”).  The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Agent, for the benefit of the Agent, the Issuing Banks and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.21(c).  If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.21 or
Section 2.03, 2.22 or 6.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly (i) following the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 8.07)) or (ii) if there exists any
excess Cash Collateral; provided, however, (x) that Cash Collateral which the
Borrower shall have furnished pursuant to Section 6.02 shall not be released
during the continuance of an Event of Default (and following application as
provided in this Section 2.21 may be otherwise applied in accordance with
Section 6.03), and (y) any Lender providing Cash Collateral and an Issuing Bank,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

SECTION 2.22.  Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 8.05), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank hereunder; third, if so determined by the Agent or requested by
any Issuing Bank, to be held as Cash Collateral for Fronting Exposure of that
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Credit Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and

 

43

--------------------------------------------------------------------------------


 

the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Credit Advance under this Agreement and to serve as Cash Collateral for future
Fronting Exposure of that Defaulting Lender; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or any Issuing Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction, provided that if
(A) such payment referred to in this clause “eighth” is a payment of the
principal amount of any Revolving Credit Advance in respect of which that
Defaulting Lender has not fully funded its appropriate share and (B) such
Revolving Credit Advance was made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, or such Revolving Credit Advance was made
pursuant to Section 2.03(c), such payment shall be applied solely to pay the
Revolving Credit Advances of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Revolving Credit Advances of that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (A) shall be entitled to
receive any facility fee pursuant to Section 2.04(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of
(1) aggregate outstanding amount of the Revolving Credit Advances funded by it
and (2) its Ratable Share of the stated amount of Letters of Credit for which
such Defaulting Lender has provided Cash Collateral pursuant to
Section 2.22(a)(ii) (and the Borrower shall (x) be required to pay to each
Issuing Bank the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (y) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (B) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(b).

 

(iv)          Reallocation of Ratable Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit (other than Secured
Letters of Credit) pursuant to Section 2.03, the “Ratable Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit after giving effect to such
reallocation shall not exceed the positive difference, if any, of (1) the
Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Credit Advances funded by that
Lender.

 

(v)           Non-Pro Rata Commitment Reduction.  During any period in which a
Lender is a Defaulting Lender, the Borrower may (in its discretion) apply all or
any portion to be specified by the Borrower of any optional reduction of unused
Commitments under Section 2.06 to the unused Commitments of any one or more
Defaulting Lenders specified by the Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 2.06.

 

44

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Borrower, the Agent, and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Credit
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Credit Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Ratable Shares (without giving effect to
Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

 

(a)           Except as disclosed in the Public Filings, there shall have
occurred no Material Adverse Change since December 31, 2017.

 

(b)           The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date, and the Agent shall have confirmed to
the Borrower in writing that the Effective Date has occurred.

 

(c)           The Borrower shall have paid all accrued fees and expenses of the
Agent, the Joint Lead Arrangers, and the Lenders (including the accrued fees and
expenses of counsel to the Agent) that have been invoiced at least two Business
Days prior to the proposed Effective Date.

 

(d)           On the Effective Date, the following statements shall be true and
the Agent shall have received a certificate signed by a duly authorized officer
of the Borrower, dated the Effective Date, stating that:

 

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and

 

(ii)           No event has occurred and is continuing that constitutes a
Default.

 

(e)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent:

 

(i)            The Revolving Credit Notes to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

 

45

--------------------------------------------------------------------------------


 

(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

 

(iii)          A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Revolving Credit Notes and
the other documents to be delivered hereunder.

 

(iv)          One or more favorable opinions of counsel to the Borrower,
substantially in the form of Exhibit D hereto and as to such other matters as
any Lender through the Agent may reasonably request.

 

(f)            The Borrower shall have terminated the commitments (or such
commitments shall have been terminated in accordance with their terms), and paid
in full all Debt, interest, fees and other amounts then due and payable, under
the Five Year Credit Agreement dated as of June 7, 2013, among the Borrower, the
lenders and agents parties thereto and Wells Fargo Bank, National Association,
as administrative agent, and all letters of credit (if any) issued thereunder
shall have been terminated or cancelled and each of the Lenders that is a party
to such credit facility hereby waives, upon execution of this Agreement the
requirement of prior notice under such credit facility relating to the
termination of commitments thereunder.

 

(g)           Each of the Agent and the Lenders shall have received from the
Borrower all documentation and other information requested by the Agent or any
Lender (through the Agent) that has been reasonably requested no less than three
Business Days prior to the Effective Date and is required to satisfy applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act.

 

SECTION 3.02.  Conditions Precedent to Each Revolving Credit
Borrowing, Issuance, Commitment Increase and Extension of the Termination Date. 
The obligation of each Lender to make a Revolving Credit Advance (other than a
Revolving Credit Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Revolving Credit Borrowing, the
obligation of each Issuing Bank to Issue a Letter of Credit, each Commitment
Increase and each extension of the Termination Date pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Revolving Credit Borrowing or such Issuance,
such Commitment Increase or the applicable Extension Date the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Letter of Credit Application, request for Commitment
Increase or request for extension of the Termination Date and the acceptance by
the Borrower of the proceeds of such Revolving Credit Borrowing or such Issuance
shall constitute a representation and warranty by the Borrower that on the date
of such Revolving Credit Borrowing, such Issuance, such Commitment Increase or
such extension of the Termination Date such statements are true):

 

(a)           the representations and warranties contained in Section 4.01
(except, in the case of Revolving Credit Borrowings or Issuances, the
representations set forth in the last sentence of Section 4.01(e) and in
Section 4.01(f)) are correct in all material respects (or, in the case of any
such representation or warranty already qualified by materiality, in all
respects) on and as of such date, before and after giving effect to such
Revolving Credit Borrowing, such Issuance, such Commitment Increase or such
extension of the Termination Date and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) as of such earlier date;

 

46

--------------------------------------------------------------------------------


 

(b)           no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, such Issuance, such Commitment Increase or such
extension of the Termination Date or from the application of the proceeds
therefrom, that constitutes a Default; and

 

(c)           the Borrower is in pro forma compliance with Section 5.03 on and
as of such date after giving effect to such Revolving Credit Borrowing and to
the application of proceeds therefrom, such Commitment Increase or such
extension of the Termination Date.

 

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)           The Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Minnesota, (ii) has all
corporate powers and authority required to carry on its business as now
conducted and (iii) has all licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where the failure to
have any such license, authorization, consent or approval could not reasonably
be expected to have a Material Adverse Effect.  Each of the Borrower and each
Significant Subsidiary is duly qualified as a foreign corporation, licensed and
in good standing in each jurisdiction where qualification or licensing is
required by the nature of its business or the character and location of its
property, business or customers, where the failure to be so qualified, licensed
and/or in good standing could reasonably be expected to have a Material Adverse
Effect.

 

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Revolving Credit Notes to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Borrower’s charter or by-laws, (ii) violate any
law, rule, regulation, order, writ, judgment, decree, determination or award
applicable to the Borrower if such violation could reasonably be expected to
have a Material Adverse Effect or (iii) violate or constitute a default under
any contractual restriction binding on or affecting the Borrower if such
violation or default could reasonably be expected to have a Material Adverse
Effect or subject the Lenders, Agent or the Joint Lead Arrangers to liability.

 

(c)           No authorization or approval, and no notice to or filing with, any
governmental authority or regulatory body or any other Person is required for
the due execution, delivery and performance by the Borrower of this Agreement or
the Revolving Credit Notes to be delivered by it, except for those that have
been duly obtained, taken, given or made and are in full force and effect and
except to the extent the failure to get any such authorization or approval or
give any such notice or make any such filing could not be reasonably expected to
have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

(d)           This Agreement has been, and each of the Revolving Credit Notes to
be delivered by it when delivered hereunder will have been, duly executed and
delivered by the Borrower.  This Agreement is, and each of the Revolving Credit
Notes when delivered hereunder will be, the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, (ii) the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

(e)           Except as disclosed on Schedule 4.01(e), (i) the Consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2017, and
the related Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the fiscal year then ended, accompanied by an opinion of
KPMG LLP, independent public accountants, and (ii) the Consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2018, which set forth
the financial condition of the Borrower and is Subsidiaries, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the three months then ended, duly certified by the chief
financial officer or chief accounting officer of the Borrower, copies of which
have been furnished to each Lender, fairly present in all material respects,
subject, in the case of said balance sheet as at March 31, 2018, and said
statements of income and cash flows for the three months then ended, to year-end
audit adjustments and the absence of certain notes, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP.  Except as
otherwise disclosed in the Public Filings, since December 31, 2017, there has
been no Material Adverse Change.

 

(f)            There is no pending or, to the knowledge of the Borrower,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, under any Environmental Law, affecting the Borrower or any
of its Subsidiaries before any court, governmental agency or arbitrator that
(i) except as disclosed in the Public Filings, could be reasonably likely to
have a Material Adverse Effect, and there shall have been no additional claim
made in respect of any action, suit, investigation, litigation or proceeding
disclosed in the Public Filings that could be reasonably likely to have a
Material Adverse Effect (except if such additional claim is disclosed in the
Public Filings) or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Revolving Credit Note or the
consummation of the transactions contemplated hereby.

 

(g)           (i) The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock that would result
in or otherwise cause a violation of Regulation U with respect to any extensions
of credit made by a Lender under this Agreement.

 

(ii)           The Borrower will not use the proceeds of any Revolving Credit
Advance in any manner that would result in or otherwise cause of violation of
Regulation U with respect to any extensions of credit made by a Lender under
this Agreement.

 

(h)           The Borrower is not and, after giving effect to any Revolving
Credit Advance, will not be, an “investment company”, as such term is defined in
the Investment Company Act of 1940, as amended.

 

(i)            None of the Borrower, any of its Subsidiaries or, to the
knowledge of the Borrower, any director or executive officer is:  (i) the target
of any sanctions administered or enforced by the OFAC, the U.S. Department of
State, the European Union, or Her Majesty’s Treasury (collectively,

 

48

--------------------------------------------------------------------------------


 

“Sanctions”), or (ii) located, organized or ordinarily resident in a country or
territory that is, or whose government is, the subject of comprehensive
Sanctions.

 

(j)            The Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective directors and executive officers are in compliance
with all applicable Sanctions and applicable Anti-Corruption Laws, except to the
extent that failure to so comply would not reasonably be expected to have a
Material Adverse Effect.  The Borrower and its Subsidiaries have instituted and
maintain policies and procedures designed to promote and achieve continued
compliance with applicable Sanctions and Anti-Corruption Laws.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will:

 

(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except to the extent that failure
to so comply would not reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property that, if unpaid, might by law become a Lien or charge upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property (other than Permitted Liens); provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim (x) that is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained or (y) the non-payment of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as the
Borrower shall from time to time determine, based on its experience and
knowledge of the industry, are of a character usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates; provided, however, that
the Borrower and its Subsidiaries may self-insure to the extent consistent with
prudent business practice.

 

(d)           Preservation of Corporate Existence, Etc.  (i) Preserve and
maintain its corporate existence (other than pursuant to any transaction
permitted under Section 5.02(b)), (ii) cause each of its Significant
Subsidiaries to preserve and maintain its corporate existence (other than
pursuant to any merger or consolidation of a Significant Subsidiary with any
other Person) except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect and (iii) take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its

 

49

--------------------------------------------------------------------------------


 

business except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(e)           Visitation Rights.  Without limitation of Section 8.08, at any
reasonable time and from time to time during normal business hours (but, so long
as no Default has occurred and is continuing, no more than once per fiscal year
of the Borrower), permit the Agent at the request of any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants.

 

(f)            Keeping of Books.  Except as disclosed on Schedule 4.01(e), the
Borrower will keep proper books of record and account, in which full and correct
entries shall be made of all financial transactions and the assets of the
Borrower, and reported on a consolidated basis in accordance with GAAP.

 

(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted) except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(h)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, except for transactions between or among the Borrower and/or its
Subsidiaries.

 

(i)            Reporting Requirements.  Furnish to the Lenders:

 

(i)            as soon as available and in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer or chief
accounting officer of the Borrower as having been prepared in accordance with
GAAP and certificates of the chief financial officer or chief accounting officer
of the Borrower as to compliance with the terms of this Agreement and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, after notification of a request for an
amendment as contemplated under Section 1.03, a statement of reconciliation
conforming such financial statements to Fixed GAAP; provided further that the
Borrower shall only be required to provide any such statement of reconciliation
with respect to the initial quarter in which any such change in GAAP occurs and
only if an amendment has not been agreed upon prior to the date the compliance
certificate referred to above is delivered pursuant to this clause (i);

 

(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower

 

50

--------------------------------------------------------------------------------


 

and its Subsidiaries for such fiscal year, in each case accompanied by an
opinion by KPMG LLP or other independent public accountants of nationally
recognized standing and, in addition, the Borrower will provide a certificate of
its chief financial officer or chief accounting officer setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, after notification of a request for an amendment as
contemplated under Section 1.03, a statement of reconciliation conforming such
financial statements to Fixed GAAP; provided further that the Borrower shall
only be required to provide any such statement of reconciliation with respect to
the initial quarter in which any such change in GAAP occurs and only if an
amendment has not been agreed upon prior to the date the compliance certificate
referred to above is delivered pursuant to this clause (ii);

 

(iii)          as soon as possible and in any event within five days after any
senior officer becomes aware or should have become aware of the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer or chief accounting officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

 

(iv)          promptly after the sending or filing thereof, copies of all
reports and registration statements that the Borrower or any Subsidiary files
with the SEC; and

 

(v)           such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

Reports, financial statements and other information required to be delivered by
Borrower pursuant to clauses (i), (ii), (iii), (iv) and (v) of this subsection
(i) shall be deemed to have been delivered on the date on which the Borrower
posts such reports, financial statements or other information on its website on
the Internet at www.travelers.com, at www.sec.gov or at such other website
identified by the Borrower in a notice to the Agent and the Lenders and that is
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of such information to any Lender promptly upon request of
such Lender through the Agent and provided further that the Lenders shall be
deemed to have received such information on the date such information is posted
at the website pursuant to this sentence.  The Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents.

 

(j)            Use of Proceeds.  Use the proceeds of any Revolving Credit
Advance for general corporate purposes not in contravention of this Agreement or
any Revolving Credit Note.

 

SECTION 5.02.  Negative Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will not:

 

(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired (other than Unrestricted
Margin Stock), other than:

 

(i)            Permitted Liens,

 

51

--------------------------------------------------------------------------------


 

(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired (including the “products” and “proceeds” thereof, as
each such term is defined in the Uniform Commercial Code of the State of New
York), and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,

 

(iii)          Liens described on Schedule 5.02(a) hereto,

 

(iv)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,

 

(v)           Liens arising in connection with capital lease obligations;
provided, however, that no such Lien shall extend to or cover any property or
assets other than the property and assets subject to such capital lease
obligations,

 

(vi)          Liens arising in connection with repurchase agreements, reverse
purchase agreements and other similar agreements for the purchase, sale or loan
of securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto,

 

(vii)         Liens on accounts or notes receivable (whether such accounts or
notes receivable constitute accounts, instruments, chattel paper or general
intangibles) and other related assets, and sales or discounts on the foregoing,
arising solely in connection with the securitization thereof (whether in one
transaction or in a series of transactions); provided that no such Lien shall
extend to or cover any property or assets other than the receivables and related
assets subject to such securitization,

 

(viii)        Liens on Invested Assets pursuant to trust, letter of credit,
pledge or other security arrangements in connection with Reinsurance Agreements
or Primary Policies or the Borrower’s Society of Lloyd’s insurance program
(including syndicate 5000 and any other Lloyd’s syndicate which is managed by a
Subsidiary of the Borrower or for which a Subsidiary of the Borrower acts as
capital provider);

 

(ix)          other Liens securing Debt and other obligations in an aggregate
principal amount, which, together with, without duplication, all other Liens
permitted by clauses (iv) through (viii) above and this clause (ix), secures
Debt and other obligations in an aggregate principal amount at the time such
Debt or other obligations are incurred not to exceed 15% of the Net Worth of the
Borrower and its Subsidiaries on a consolidated basis as of the last day of the
immediately preceding fiscal period for which financial statements have been
delivered,

 

52

--------------------------------------------------------------------------------


 

(x)           the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby,

 

(xi)          Liens in favor of the Borrower which secure the obligation of any
Subsidiary to the Borrower, and

 

(xii)         any Lien on any asset of St. Paul Fire securing a reimbursement
obligation arising from the issuance of a letter of credit for the account of
St. Paul Fire (or one of its Affiliates) in the ordinary course of business.

 

(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, except that, so long as no Default
shall have occurred and be continuing at the time of any such proposed
transaction or would result therefrom: (i) the Borrower may merge or consolidate
with or into any other Person so long as (A) the Borrower is the surviving
corporation or, (B) if it is not the surviving entity, (w) the surviving entity
shall have assumed all of the obligations of the Borrower under this Agreement
pursuant to documentation reasonably satisfactory to the Agent and shall
thereafter be deemed to be the Borrower for all purposes hereunder,
(x) immediately following the closing date of such consolidation or merger, the
surviving entity shall have senior long-term unsecured debt ratings from at
least two nationally recognized rating agencies that are at least equal to the
Borrower’s ratings immediately preceding the closing date of such consolidation
or merger, but in any event such rating shall not be lower than BBB- by S&P or
lower than Baa3 by Moody’s, (y) the surviving entity shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof and (z) each of the Agent and
the Lenders shall have received from the surviving entity all documentation and
other information reasonably requested by the Agent or any Lender (through the
Agent) required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
and (ii) and the Borrower may convey, transfer, lease or otherwise dispose of
all or substantially all of its assets to any other Person, so long as (A) such
other Person shall have assumed all of the obligations of the Borrower under
this Agreement pursuant to documentation reasonably satisfactory to the Agent
and shall thereafter be deemed to be the Borrower for all purposes hereunder
(B) immediately following the closing date of such consolidation or merger, the
acquiring entity shall have senior long-term unsecured debt ratings from at
least two nationally recognized rating agencies that are at least equal to the
Borrower’s ratings immediately preceding the closing date of such conveyance,
but in any event no such rating shall be lower than BBB- by S&P or lower than
Baa3 by Moody’s, transfer, lease or disposition, (C) the acquiring entity shall
be an entity organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof and (D) each of
the Agent and the Lenders shall have received from the acquiring entity all
documentation and other information reasonably requested by the Agent or any
Lender (through the Agent) required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the Patriot Act.

 

(c)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP or statutory accounting
principles.

 

(d)           Use of Proceeds.  Use the proceeds of any Revolving Credit Advance
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock

 

53

--------------------------------------------------------------------------------


 

or to refund indebtedness originally incurred for such purpose, to the extent
that such use of the proceeds would result in or otherwise cause a violation of
Regulation U.

 

SECTION 5.03.  Financial Covenant.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will maintain, as of the end of each
fiscal quarter as calculated in each compliance certificate delivered pursuant
to Section 5.01(i)(i) and (ii), or, in the case of Section 3.02(c), as of the
date of and after giving effect to any Revolving Credit Borrowing and to the
application of proceeds therefrom, any Commitment Increase or any extension of
the Termination Date, an excess of Consolidated Net Worth over goodwill and
other intangible assets of not less than (i) $14,244,300,000 minus (ii) 70.0% of
the aggregate amount of repurchases of capital stock of the Borrower consummated
by the Borrower since March 31, 2018; provided that the amount subtracted
pursuant to this clause (ii) shall not exceed $1,750,000,000.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Revolving
Credit Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Revolving Credit Advance or, to the extent any L/C
Obligation is not deemed to be converted to a Revolving Credit Borrowing under
the last sentence of Section 2.03(c)(i), any Unreimbursed Amount or make any
other payment of fees or other amounts payable under this Agreement or any
Revolving Credit Note within three Business Days after the same becomes due and
payable; or

 

(b)           Any representation or warranty made by the Borrower (or any of its
officers) herein or in any Revolving Credit Note shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d)(i), (h) or (i)(iii), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed and such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender,
provided that it shall not be an Event of Default for a failure to provide a
notice of Default under Section 5.01(i)(iii) with respect to a Default under
clause (ii) of this Section 6.01(c) until the day which is 30 days after any
senior officer becomes aware or should have become aware of the occurrence of
such Default at which time the failure to provide such notice shall be an Event
of Default; or

 

(d)           (i) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount or, in the case of a Hedge Agreement, net amount, of at least
$100,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue (A) after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Debt and (B) for two Business Days following receipt by Borrower of notice of
such failure to pay when due and payable; or (ii) the Borrower or any of its
Subsidiaries shall fail to observe, perform or comply with any other agreement
or condition relating to any such Debt other than,

 

54

--------------------------------------------------------------------------------


 

with respect to Debt consisting of any Hedge Agreements, termination events or
similar events pursuant to the terms of such Hedge Agreements, and such failure
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure to observe, conform or
comply is to accelerate the maturity of such Debt or declare such Debt due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

 

(e)           The Borrower or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Significant Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

 

(f)            Judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment following a failure of the Borrower
or any of its Subsidiaries to pay the amount of such order and such proceedings
shall remain unstayed for 10 consecutive Business Days or (ii) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (A) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (B) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii)  during any period of
up to 24 consecutive months, commencing before or after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower (“Continuing Directors”) shall cease for any reason
(other than due to death or disability) to constitute a majority of the board of
directors of the Borrower; provided, however that individuals (x) appointed by a
majority of the remaining members of the board of directors of the Borrower or
(y) nominated or approved for consideration for election by a majority of the
remaining members of the board of directors of the Borrower and thereafter
elected as directors by the shareholders of the Borrower, shall constitute
Continuing Directors; or

 

(h)           The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liabilities relating to any Plans as a result of
one or more of the following:  (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its

 

55

--------------------------------------------------------------------------------


 

ERISA Affiliates from a Multiemployer Plan within the meaning of Part 1 of
Subtitle E of Title IV of ERISA; or (iii) the termination of a Multiemployer
Plan pursuant to Section 4041A or 4042 of ERISA, which in the case of clause
(i), (ii) and (iii) individually or in the aggregate would have a Material
Adverse Effect; or

 

(i)            (i) Any insurance commissioner or any other state insurance
regulatory official shall intervene through legal proceedings and assume control
of any portion of the business of the Borrower or any Significant Subsidiary, or
(ii) any insurance commissioner or any State insurance regulatory official shall
initiate any legal proceeding not dismissed or stayed within 90 days, with a
view toward intervening, in the control of a portion of the business of the
Borrower or any Significant Subsidiary, which actions in the foregoing clauses
(i) or (ii) could be reasonably expected to result in a Material Adverse Effect
with respect to the Borrower and its Significant Subsidiaries, taken as a whole;
provided that the provisions of clauses (i) and (ii) shall not include normal
regulatory practices, including the review and approval of rates and forms,
market conduct examinations, financial examinations, and other routine
examinations conducted in the ordinary course of business with respect to the
Borrower and its Significant Subsidiaries;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Revolving Credit Advances (other than
Revolving Credit Advances to be made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Revolving Credit Advances, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Revolving Credit Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Revolving Credit
Advances (other than Revolving Credit Advances to be made by an Issuing Bank or
a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters
of Credit shall automatically be terminated and (B) the Revolving Credit
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, require that the
Borrower provide Cash Collateral pursuant to the terms of Section 2.21;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective without further act of the Agent
or any Lender.  If at any time thereafter the Agent determines that the funds
held in the Secured L/C Account and the Cash Collateral Account are less than
the then outstanding amount of all L/C Obligations, then the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds, which
the Agent determines to be free and clear of any right and claim, which
additional funds shall be deposited and held in the Secured L/C Account or the
Cash Collateral Account, as appropriate, an amount equal to the excess of
(a) such then outstanding amount of all L/C Obligations over (b) the total
amount of funds, if any, then held in the Secured L/C Account and the Cash
Collateral Account.

 

SECTION 6.03.  Application of Funds.  After the exercise of remedies provided
for in Section 6.01 or 6.02 (or after the Revolving Credit Advances have
automatically become immediately

 

56

--------------------------------------------------------------------------------


 

due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 6.02), any amounts
received on account of the amounts owing under this Agreement or any Revolving
Credit Note shall, subject to the provisions of Sections 2.03(g), 2.21 and 2.22,
be applied by the Agent in the following order:

 

First, to payment of that portion of the obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable under this Agreement or other writing to the Agent in its capacity as
such;

 

Second, to payment of that portion of the obligations constituting amounts
payable pursuant to the second sentence of Section 8.04(a) to the Lenders and
the Issuing Banks (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Banks), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Borrowings and
other obligations, ratably among the Lenders and the Issuing Banks in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the obligations constituting unpaid
principal of the Revolving Credit Borrowings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to payment of that portion of the obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable pursuant to clause Second above) payable under
this Agreement to the Lenders and the Issuing Banks (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Banks and
amounts payable under Section 2.13), ratably among them in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.21;

 

Last, the balance, if any, after all of the obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

Subject to Sections 2.03(c) and 2.22, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  Subject to Section 2.03(g), amounts deposited in the Secured L/C Account
with respect to Secured Letters of Credit shall be applied to satisfy drawings
under such Secured Letters of Credit as the occur.  After the exercise of
remedies provided for in Section 6.01 or 6.02, if any amount remains on deposit
in the Cash Collateral Account or the Secured L/C Account after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other obligations, if any, in the order set forth above.

 

57

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Revolving
Credit Notes), the Agent shall not be required to exercise any discretion (other
than such discretion as is delegated to the Agent under the terms of this
Agreement, together with such powers as are reasonably incidental thereto) or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agent shall believe in good faith shall
be necessary, under the circumstances), and such instructions shall be binding
upon all Lenders and all holders of Revolving Credit Notes; provided, however,
that the Agent shall not be required to take any action that, in its opinion or
in the opinion of counsel to the Agent, exposes the Agent or its Affiliates and
their officers, directors, employees, agents and advisors to personal liability
or that is contrary to this Agreement or applicable law.  The Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.  The provisions of this Article are
solely for the benefit of the Agent, the Lenders, and the Issuing Banks, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

SECTION 7.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by a final and nonappealable judgment. 
Without limitation of the generality of the foregoing, the Agent:  (i) may treat
the Lender that made any Revolving Credit Advance as the holder of the Debt
resulting therefrom until the Agent receives and accepts an Assumption Agreement
entered into by an Assuming Lender as provided in Section 2.18 or 2.19, as the
case may be, or an Assignment and Assumption entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or the existence at any time of any Default or to inspect the property
(including the books and records) of the Borrower; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, this Agreement or any other instrument or document furnished pursuant
hereto; (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by electronic message, Internet website posting, facsimile, e-mail
or other distribution) believed by it to be genuine and signed or sent by the
proper party or parties and may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper

 

58

--------------------------------------------------------------------------------


 

Person, and shall not incur any liability for relying thereon; (viii) shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ix) shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent by the Borrower, a Lender, or an Issuing Bank; (x) shall not
be responsible for the contents of any certificate, report, or other document
delivered hereunder or in connection herewith; (xi) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the relevant Lenders as shall be necessary under
the circumstances as provided in Section 8.01), (xii) shall not, except
expressly set forth herein, have any duty to disclose, and shall not be liable
for failure to disclose, any information related to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity, and (xiii) shall not be responsible for
the satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Agent; it being understood that in determining compliance with any condition
hereunder to the making of a Revolving Credit Advance or the Issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Revolving Credit Advance or the Issuance of such letter of
Credit.  The Agent may consult with legal counsel, independent accountants, and
other experts selected by it, as well as the Borrower and its representatives,
and shall not be liable to the Lenders or the Issuing Banks for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants, or experts.

 

SECTION 7.03.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Revolving
Credit Note by or through any one or more sub-agents appointed by the Agent. 
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective officers,
directors, employees, agents and advisors.  The exculpatory provisions of this
Article VII shall apply to any such sub-agent and to the respective officers,
directors, employees, agents and advisors of the Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

SECTION 7.04.  Rights as a Lender.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries and any Person who may
do business with or own securities of the Borrower or any Subsidiary or
Affiliate thereof, all as if such Person were not the Agent and without any duty
to account therefor to the Lenders.  The Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as Agent.

 

SECTION 7.05.  Lender Credit Decision.  Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agent or

 

59

--------------------------------------------------------------------------------


 

any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

 

SECTION 7.06.  Indemnification.

 

(a)           Each Lender severally agrees to indemnify the Agent (to the extent
not reimbursed by the Borrower), ratably according to the respective principal
amounts of the Revolving Credit Advances (and any participations in Letter of
Credit) then owed to each of them (or if no Revolving Credit Advances are at the
time outstanding, ratably according to the respective amounts of their Revolving
Credit Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower.  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.06 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

 

(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement, any Revolving Credit Note, or any action taken or omitted by such
Issuing Bank hereunder or in connection herewith; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  Without limitation of the foregoing, each Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its Ratable Share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Borrower.

 

(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount.  Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.06 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the
Revolving Credit Notes.  Each of the Agent and each Issuing Bank agrees to
return to the Lenders their respective Ratable Shares of any amounts paid under
this Section 7.06 that are subsequently reimbursed by the Borrower.

 

60

--------------------------------------------------------------------------------


 

SECTION 7.07.  Successor Agent.

 

(a)           The Agent may resign at any time by giving written notice thereof
to the Lenders, the Issuing Banks, and the Borrower and may be removed at any
time with cause by the Required Lenders.  Upon any such resignation or removal,
the Required Lenders shall have the right to appoint a successor Agent with the
consent, if no Event of Default has occurred and is continuing, of the Borrower,
which consent shall not be unreasonably withheld or delayed.  If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under any Revolving Credit Note and
(ii) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this Section.  Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring or retired Agent, and the retiring or retired Agent
shall be discharged from its duties and obligations under this Agreement (if not
already discharged therefrom as provided above in this Section 7.07(a)).  After
any retiring Agent’s resignation or removal hereunder as Agent, the provisions
of this Article VII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under any
Revolving Credit Note, the provisions of this Article VII and Section 8.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective officers, directors, employees, agents and advisors in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

 

(b)           Any resignation by the Person then acting as Agent pursuant to
this Section 7.07 shall also constitute, in the sole discretion of such Person,
its resignation as an Issuing Bank with respect to any Letters of Credit issued
after the date of such resignation.  Upon the acceptance of a successor’s
appointment as Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
Issuing Bank, (ii) the resigning Issuing Bank shall be discharged from all of
its respective duties and obligations hereunder or under any Revolving Credit
Note, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning Issuing Bank
to effectively assume the obligations of the resigning Issuing Bank with respect
to such Letters of Credit.

 

SECTION 7.08.  Other Agents.  Each Lender hereby acknowledges that no
documentation agent or any other Lender designated as any “Agent” on the cover
page hereof or in the preamble hereto (collectively, the “Other Agents”) (other
than U.S. Bank in its capacity as Agent) shall have any powers, duties, or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Agent, a Lender, or an Issuing Bank hereunder.

 

61

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing, signed by the Required Lenders, and the Borrower, and notice of such
amendment or waiver shall be provided to the Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby, do
any of the following:  (a) waive any of the conditions specified in
Section 3.01; (b) extend or increase the Commitments of the Lenders (or
reinstate any Commitment terminated pursuant to Section 6.01), other than
increases of Commitments as provided in Section 2.18 and extensions of
Commitments as provided in Section 2.19; (c) reduce the principal of, or the
rate of interest on, any Revolving Credit Advance or (subject to clause (iii) of
the last proviso in this Section 8.01) any fees or other amounts payable
hereunder or under any Revolving Credit Note; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Interest” or “Default Rate” or to waive any obligation of the Borrower
to pay Default Interest or interest or Letter of Credit Fees at the Default
Rate; (d) change Section 6.03 in a manner that would alter the ratable sharing
of payments required thereby; (e) postpone any date fixed by this Agreement or
the Revolving Credit Notes for any payment or mandatory prepayment of principal,
interest, fees, or other amounts due to the Lenders hereunder or under the
Revolving Credit Notes, other than extensions of the Termination Date as
provided in Section 2.19; (f) change the definition of “Required Lenders” or the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder; (g) release any of the collateral in the Secured L/C Account, the
Cash Collateral Account or other collateral pledged pursuant to this Agreement,
other than releases in accordance with the terms hereof; or (h) amend this
Section 8.01; and provided further that (i) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Revolving Credit Note; (ii) no amendment, waiver or
consent shall, unless in writing and signed by each Issuing Bank adversely
affected thereby in addition to the Lenders required above to take such action,
affect the rights or obligations of such Issuing Bank in its capacity as such
under this Agreement; and (iii) any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

SECTION 8.02.  Notices, Etc.

 

(a)           All notices and other communications provided for hereunder shall
be either (x) in writing (including facsimile communication) and mailed,
e-mailed, facsimiled or delivered; provided that the foregoing, with respect to
electronic communication, shall not apply to notices to the Borrower, to any
Lender or to any Issuing Bank pursuant to Article II if the Borrower, such
Lender or such Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication or
(y) as and to the extent set forth in Section 8.02(b) and in

 

62

--------------------------------------------------------------------------------


 

the proviso to this Section 8.02(a), (i) if to the Borrower, to the address or
facsimile number, e-mail address or telephone number specified on Schedule 8.02
or such other address(es) as shall be designated by the Borrower in a written
notice to the Agent, (ii) if to any Lender, to the address or facsimile number,
e-mail address or telephone number specified in its Administrative
Questionnaire, and (iii) if to the Agent or an Issuing Lender, to the address or
facsimile number, e-mail address or telephone number specified for such Person
on Schedule 8.02; or, as to the Agent, at such other address as shall be
designated by such party in a written notice to the Borrower and the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii), (iii), (iv) or (v) shall, at the option of the Borrower, be delivered to
the Agent as specified in Section 5.01 or 8.02(b).  All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by overnight courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four (4) Business Days after deposit in
the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
has been confirmed by telephone; (D) if delivered by e-mail, upon confirmation
of receipt (provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient), except that notices and communications to the
Agent pursuant to Article II, III or VII shall not be effective until received
by the Agent; and (E) other than notices delivered pursuant to Section 5.01, if
posted to an Internet or intranet website, upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(D) of notification that such notice or communication is available and
identifying the website address therefore.  Delivery by facsimile or other
electronic imaging means of an executed counterpart of any amendment or waiver
of any provision of this Agreement or the Revolving Credit Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

(b)           So long as U.S. Bank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii), (iii),
(iv) and (v) may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Agent or as otherwise determined by the Agent.  The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Revolving Credit Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on the Platform.

 

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by e-mail or facsimile.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A

 

63

--------------------------------------------------------------------------------


 

PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Agent or any of its
officers, directors, employees, agents and advisors (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Agent’s transmission of Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

SECTION 8.03.  No Waiver; Remedies.  No failure by any Lender, any Issuing Bank
or the Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any Revolving
Credit Note, the authority to enforce rights and remedies hereunder and under
any Revolving Credit Note against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Agent in accordance with
Section 6.01 for the benefit of all the Lenders and the Issuing Banks; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under any Revolving Credit Note, (b) each
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank, as the case may be) hereunder and under
any Revolving Credit Note, (c) any Lender from exercising setoff rights in
accordance with Section 8.05 (subject to the terms of Section 2.14), (d) one or
more Lenders appointed by the Required Lenders from exercising such lawful
rights and remedies hereunder and under any Revolving Credit Note, as the
Required Lenders may direct, in the event the Agent shall have been directed by
the Required Lenders in writing to exercise such rights and remedies and shall
have refused to do so, or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors; and provided, further, that
if at any time there is no Person acting as Agent hereunder and under any
Revolving Credit Note, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 6.01 and (ii) in addition to
the matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

SECTION 8.04.  Costs; Expenses; and Indemnification.

 

(a)           The Borrower agrees to pay promptly (i) all reasonable and
documented costs and expenses of the Agent in connection with the preparation,
syndication, execution, delivery, administration, modification and amendment of
this Agreement, the Revolving Credit Notes and the other documents to be
delivered hereunder, including, without limitation, the reasonable and
documented fees and expenses of one counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
under this Agreement and (ii) all reasonable and documented costs and expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension

 

64

--------------------------------------------------------------------------------


 

of any Letter of Credit or any demand for payment thereunder.  The Borrower
further agrees to pay promptly all costs and expenses of the Agent, the Issuing
Banks and the Lenders, if any, in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Revolving Credit Notes and the other documents to be delivered hereunder,
including, without limitation, fees and expenses of one counsel for the Agent,
the Issuing Banks and the Lenders (including in connection with the enforcement
of rights under this Section 8.04(a)), unless the Agent, the Issuing Banks
and/or the Lenders have conflicting interests that cannot reasonably be
represented by one counsel, in which case such expenses shall include the
reasonable fees and disbursements of no more than such number of counsels as are
necessary to represent such conflicting interests).  All references in this
clause (a) to fees and expenses shall be deemed to refer to invoiced and
reasonably documented out-of-pocket fees and expenses.

 

(b)           The Borrower agrees to indemnify and hold harmless the Agent, each
Lender, each Issuing Bank and each Related Party of any of the foregoing Persons
(each, an “Indemnified Party”) from and against any and all claims, damages,
penalties, losses, liabilities and expenses (limited in the case of legal fees
and disbursements to the reasonable fees and disbursements of one counsel to the
Indemnified Parties unless the Indemnified Parties have conflicting interests
that cannot reasonably be represented by one counsel, in which case such
expenses shall include the reasonable fees and disbursements of no more than
such number of counsels as are necessary to represent such conflicting
interests) that may be incurred by or asserted or awarded against any
Indemnified Party in each case arising out of or in connection with or by reason
of any investigation, litigation or proceeding (or preparation of a defense in
connection therewith) by a third party or by the Borrower with respect to the
Revolving Credit Notes, this Agreement, the arrangement or syndication of this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Revolving Credit Advances or Letters of Credit,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnified Party is a party thereto, except to the extent such claim,
damage, penalty, loss, liability or expense (i) is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (A) such Indemnified Party’s gross negligence or willful misconduct or the
gross negligence or willful misconduct of such Indemnified Party’s controlled
Affiliates or its or their officers, directors or employees or (B) a material
breach by such Indemnified Party or its controlled Affiliates or officers,
directors or employees of its express obligations under this Agreement or
(ii) resulted from any actual or threatened claim, litigation, investigation or
proceeding between or among the Indemnified Parties (other than any such claim,
litigation, investigation or proceeding against the Agent or any Other Agent in
its capacity as such and other than any such claim, litigation, investigation or
proceeding arising from any act or omission by the Borrower or any of its
Affiliates).  Each party hereto agrees not to assert any claim for special,
indirect, consequential or punitive damages against the Agent, any Lender, the
Borrower, or any Related Party of any of the foregoing Persons, on any theory of
liability, arising out of or otherwise relating to the Revolving Credit Notes,
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Revolving Credit Advances, provided that
this sentence shall not relieve the Borrower from any of its obligations
hereunder, including, without limitation any of its indemnification obligations
set forth in this Agreement.  All references in this clause (b) to fees and
expenses shall be deemed to refer to invoiced and reasonably documented
out-of-pocket fees and expenses.  This Section 8.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax claim.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Revolving Credit Advance,
as a result of a payment or Conversion pursuant to Section 2.08(d) or (e), 2.10
or 2.12, acceleration of the maturity of the Revolving Credit Notes pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Revolving Credit
Advance upon an assignment of rights and obligations under this

 

65

--------------------------------------------------------------------------------


 

Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(b), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits, indirect losses and special or consequential damages),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Revolving Credit Advance.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Revolving Credit
Notes.

 

SECTION 8.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) and (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Agent to declare the Revolving Credit Advances due and payable
pursuant to the provisions of Section 6.01, each Lender, each Issuing Bank and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement and any Revolving Credit Note held by such Lender which are then
due and payable.  Each Lender agrees promptly to notify the Borrower after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender and its Affiliates under this Section 8.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

 

SECTION 8.06.  Binding Effect; Integration.  This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns
permitted hereunder, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
each of the Lenders.  Upon the effectiveness of this Agreement, the
reimbursement and indemnification obligations of the Borrower in the seventh and
eighth paragraphs of the Commitment Letter and the representations, warranties
and covenants of the Borrower in the sixth paragraph of the Commitment Letter
shall automatically be terminated and be superseded by the applicable provisions
of this Agreement.

 

SECTION 8.07.  Assignments and Participations.

 

(a)           No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 8.07(b), (ii) by way of participation in accordance with
the provisions of Section 8.07(f), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 8.07(h) (and any other
attempted assignment or transfer by any Lender shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in Section 8.07(f) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

66

--------------------------------------------------------------------------------


 

(b)           Each Lender may and, if demanded by the Borrower in accordance
with Section 2.20, upon at least five Business Days’ notice to such Lender and
the Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, the Revolving Credit Advances owing
to it, its participations in Letters of Credit and the Revolving Credit Note or
Revolving Credit Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lenders’ rights and obligations under this Agreement with respect to
the Revolving Credit Advances or the Revolving Credit Commitment assigned,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Revolving Credit Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, unless the Borrower and the Agent otherwise
agree, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrower in accordance with
Section 2.20 shall be arranged by the Borrower after consultation with the Agent
and shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower in accordance with
Section 2.20 unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Revolving Credit Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount, its
participations in Letters of Credit and all other amounts payable to such Lender
under this Agreement, (vi) the consent of the Issuing Banks (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), (vii) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Assumption, together with an
Administrative Questionnaire from any assignee that is not a Lender, and any
Revolving Credit Note subject to such assignment and a processing and
recordation fee of $3,500 payable by the assignor or the Eligible Assignee, as
applicable, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender, and (viii) any Lender may, without the approval of the
Borrower and the Agent, assign all or a portion of its rights to any of its
Affiliates.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto), but shall
continue to be entitled to the benefits of Section 2.11, 2.14 and 8.04 to the
extent any claim thereunder relates to an event arising prior such assignment)
and be released from its obligations (other than its obligations under
Section 7.06 to the extent any claim thereunder relates to an event arising
prior to such assignment) under this Agreement.

 

(c)           By executing and delivering an Assignment and Assumption, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Assumption, such assigning Lender makes

 

67

--------------------------------------------------------------------------------


 

no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender, including providing
such documentation as is required under Section 2.14(f).

 

(d)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Notes subject to such assignment and the
processing and recordation fee referred to in Section 8.07(b), the Agent shall,
if such Assignment and Assumption has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

 

(e)           The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at its address referred to in Section 8.02 a
copy of each Assumption Agreement and each Assignment and Assumption delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Revolving Credit Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(f)            Each Lender may sell participations to any Person (other than a
natural person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or the Borrower or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Revolving Credit Advances owing to it and any Revolving Credit
Note or Revolving Credit Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such
Revolving Credit Note for all purposes of this Agreement, (iv) the Borrower, the
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Revolving Credit Note, or any consent to any
departure

 

68

--------------------------------------------------------------------------------


 

by the Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Revolving Credit
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Revolving Credit Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.  The Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.11, 2.14 and 8.04(c) (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 8.07(b);
provided that such participant (A) agrees to be subject to the provisions of
Sections 2.11, 2.14 and 2.20 as if it were an assignee under Section 8.07(b);
and (B) shall not be entitled to receive any greater payment under Section 2.11
or 2.14, with respect to any participation, than its participating Lender would
have been entitled to receive.

 

(g)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender and the Borrower shall be a named third party
beneficiary under such confidentiality agreement executed by such assignee or
participant or proposed assignee or participant.

 

(h)           Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Revolving
Credit Notes or other obligations under this Agreement (the “Participant
Register”), provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to the Borrower or any other Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Credit Advance or its other obligations
under this Agreement or any Revolving Credit Note) except to the extent that
such disclosure is necessary to establish that the Revolving Credit Advances or
such other obligations are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, Borrower and the
Agent shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Revolving
Credit Advances owing to it and any Revolving Credit Note or Revolving Credit
Notes held by it) to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

SECTION 8.08.  Confidentiality.  Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) (i) to the Agent’s or such Lender’s Related Parties in
connection with the performance of this Agreement and who has been advised of
the confidential nature thereof along with the Agent or such Lender being

 

69

--------------------------------------------------------------------------------


 

responsible, to the extent not prohibited by, or in violation of, law or
regulation, for compliance by the Agent’s or such Lender’s Related Parties with
the provisions of this Section 8.08 and (ii) as contemplated by Section 8.07(g),
to actual or prospective assignees and participants, and then only if such
assignee or participant has been advised of its obligation to keep the
Confidential Information confidential, (b) as required by any law, rule or
regulation or judicial process (in each case, such disclosure shall be limited
to that which is legally required), (c) as requested or required by any state,
federal or foreign authority or examiner regulating banks, banking or other
financial institutions or self-regulatory body (in which case, such disclosure
shall be limited to the extent necessary to comply with such regulatory
authority), (d) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (e) on a confidential basis and with the Borrower’s prior
consent, to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided under this Agreement or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided under
this Agreement or (f) with the consent of the Borrower.  In addition, the Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, league table providers and
similar service providers to the lending industry.  The Agent and the Lenders
shall use Confidential Information solely for the purposes contemplated by this
Agreement and shall not use such information for any other purpose, including
using such information in connection with trading in the securities of the
Borrower and or its Affiliates.  Subject to the preceding sentence, the Agent
and the Lenders acknowledge and agree to exercise the same degree of care in
maintaining the confidentiality of Confidential Information as such Person would
accord to its own confidential information.

 

SECTION 8.09.  Governing Law.  This Agreement and the other L/C Related
Documents and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other L/C Related Document shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules); provided that each Letter of Credit
shall be governed by, and construed in accordance with, the laws or
rules designated in such Letter of Credit or application therefor or, if no such
laws or rules are designated, the International Standby Practices of the
International Chamber of Commerce, as in effect from time to time (the “ISP”),
and, as to matters not governed by the ISP, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 8.11.  Jurisdiction, Etc.

 

(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York City, Borough of Manhattan, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other L/C Related Document or the transactions contemplated hereby or thereby,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York

 

70

--------------------------------------------------------------------------------


 

State court or, to the extent permitted by law, in such federal court.  The
Borrower hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other L/C Related
Document in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

SECTION 8.12.  No Liability of the Issuing Banks.  Subject to the next sentence,
the Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither an Issuing Bank nor any of its Related Parties shall be liable
or responsible for:  (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves by a
final and nonappealable judgment of a court of competent jurisdiction were
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by a final and
nonappealable judgment) in accepting such documents.

 

SECTION 8.13.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Revolving Credit
Note), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Agent, the Joint Lead
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
any Revolving Credit Note; (b) (i) each of the Agent, the Joint Lead Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any
Affiliate thereof and (ii) neither the Agent nor any of the Joint Lead Arrangers
nor any of the Lenders has any obligation to the Borrower or any Affiliate
thereof with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in any Revolving Credit Note; and
(iii) the Agent, the Joint Lead Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ

 

71

--------------------------------------------------------------------------------


 

from those of the Borrower and its Affiliates, and neither the Agent nor any of
the Joint Lead Arrangers nor any of the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates.

 

SECTION 8.14.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any Revolving Credit Note or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and shall terminate
when no Revolving Credit Advance shall remain unpaid, no Letter of Credit is
outstanding and no Lender shall have any Commitment hereunder.

 

SECTION 8.15.  Patriot Act; Anti-Money Laundering Laws.  Each Lender and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”) or any other
Anti-Money Laundering Laws, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act or such Anti-Money Laundering Laws.  The Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
Anti-Money Laundering Laws, including the Patriot Act.

 

SECTION 8.16.  Waiver of Jury Trial.  EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE REVOLVING CREDIT NOTES OR
THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement or any Note, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may

 

72

--------------------------------------------------------------------------------


 

be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any Note; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 8.18.  Lender ERISA Matters.

 

(a)           Each Lender represents and warrants, as of the date such Person
became a Lender party hereto, to, and covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, the Joint Lead Arrangers and the Other
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that at least one of the following is and
will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Revolving Credit Advances or the Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Credit Advances, Commitments and this Agreement;

 

(iii)          such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Revolving Credit Advances, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Revolving
Credit Advances, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Revolving Credit Advances, the
Commitments and this Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
the Joint Lead Arrangers and the Other Agents and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower that:

 

73

--------------------------------------------------------------------------------


 

(i)            none of the Agent, the Joint Lead Arrangers or the Other Agents
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Notes or any documents related to
hereto or thereto);

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Revolving Credit Advances, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Revolving Credit Advances, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Revolving Credit Advances, the Commitments and this Agreement
is a fiduciary under ERISA or the Internal Revenue Code, or both, with respect
to the Revolving Credit Advances, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)           no fee or other compensation is being paid directly to the Agent,
the Joint Lead Arrangers or the Other Agents or any their respective affiliates
for investment advice (as opposed to other services) in connection with the
Revolving Credit Advances, the Commitments or this Agreement.

 

(c)           The Agent, the Joint Lead Arrangers and the Other Agents hereby
inform the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Revolving Credit Advances, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Revolving Credit Advances or the Commitments
for an amount less than the amount being paid for an interest in the Revolving
Credit Advances or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, this
Agreement or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees, utilization fees, minimum usage fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

[Remainder of page left blank intentionally]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

/s/ Maria Olivo

 

 

Name:

Maria Olivo

 

 

Title:

Executive Vice President, Strategic

 

 

 

Development and Corporate Treasurer

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Agent, as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Bonnie S. Wiskowski

 

 

Name:

Bonnie S. Wiskowski

 

 

Title:

Senior Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason Cassity

 

 

Name:

Jason Cassity

 

 

Title:

Managing Director

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Maureen Maroney

 

 

Name:

Maureen Maroney

 

 

Title:

Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Karole Dill Barkley

 

 

Name:

Karole Dill Barkley

 

 

Title:

Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ James Mastroianna

 

 

Name:

James Mastroianna

 

 

Title:

Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Pensari

 

 

Name:

Michael Pensari

 

 

Title:

Managing Director

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Amrit David

 

 

Name:

Amrit David

 

 

Title:

Managing Director

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Scott Hennessee

 

 

Name:

Scott Hennessee

 

 

Title:

Senior Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Doreen Bar

 

 

Name:

Doreen Bar

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Komal Shah

 

 

Name:

Komal Shah

 

 

Title:

Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Payne Miller

 

 

Name:

Payne Miller

 

 

Title:

Director, Financial Institutions Group

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Toronto-Dominion Bank, New York Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name:

Annie Dorval

 

 

Title:

Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01 — Lender Commitments

 

 

 

Revolving Credit

 

Letter of Credit

 

Lender

 

Commitment

 

Commitment

 

U.S. Bank National Association

 

$

112,000,000

 

$

20,000,000

 

Bank of America, N.A.

 

$

112,000,000

 

$

20,000,000

 

Citibank, N.A.

 

$

112,000,000

 

$

20,000,000

 

JPMorgan Chase Bank, N.A.

 

$

112,000,000

 

$

20,000,000

 

Wells Fargo Bank, National Association

 

$

112,000,000

 

$

20,000,000

 

The Bank of New York Mellon

 

$

55,000,000

 

$

0

 

Barclays Bank plc

 

$

55,000,000

 

$

0

 

Branch Banking & Trust Company

 

$

55,000,000

 

$

0

 

Credit Suisse AG

 

$

55,000,000

 

$

0

 

Goldman Sachs Bank USA

 

$

55,000,000

 

$

0

 

HSBC Bank USA, National Association

 

$

55,000,000

 

$

0

 

Morgan Stanley Bank, N.A.

 

$

55,000,000

 

$

0

 

The Toronto-Dominion Bank

 

$

55,000,000

 

$

0

 

Total

 

$

1,000,000,000.00

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 4.01(e) — Accounting Matters

 

Comments from the SEC or any other Governmental Authority or third party that
the Borrower may receive from time to time that do not result from material
non-compliance with GAAP, and any other immaterial non-compliance with GAAP.

 

--------------------------------------------------------------------------------


 

Schedule 5.02(a) — Existing Liens

 

The Borrower meets its capital requirements to support its underwriting at
Lloyd’s of London using a combination of trust deposits and uncollateralized
letters of credit, and the Borrower and/or its subsidiaries have pledged, and
may in the future pledge, funds in the form of securities and/or cash, into
Lloyd’s trust accounts to provide a portion of the Lloyd’s capital requirements.

 

--------------------------------------------------------------------------------


 

Schedule 8.02 — Notice Information

BORROWER’S OFFICE, AGENT’S OFFICE, AND ISSUING BANK’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

The Travelers Companies, Inc.

485 Lexington Avenue, 8th Floor

New York, NY 10017

Attention: Corporate Treasurer

Fax Number: 917-778-7033

Telephone: 860 277-8330

Email: molivo@travelers.com

 

With a copy to

 

One Tower Square

Hartford, CT 06183

 

AND TO

 

The Travelers Companies, Inc.

385 Washington Street

St. Paul, MN 55102

Attention: Corporate Secretary

Fax Number: 877-283-0993

Telephone: 651-310-6748

Email: wskjerve@travelers.com

 

With a copy to

 

One Tower Square

Hartford, CT 06183

 

AGENT:

 

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, MN 55402

Attention: National Syndicated Lending Services

Telephone: (920) 237-7370

Facsimile: (920) 237-7993

 

--------------------------------------------------------------------------------


 

ISSUING BANKS:

 

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, MN 55402

Attention: National Syndicated Lending Services

Telephone: (920) 237-7370

Facsimile: (920) 237-7993

 

Bank of America, N.A.

150 N. College St., NCI-028-17-06

Charlotte, NC 28255

Attention: Servicing Group

Facsimile: (312) 435-5117

Email: Bank_of_America_As_Lender_1@baml.com

 

Citibank, N.A.

1615 Brett Rd.

New Castle, DE 19720

Telephone: (201) 751-7571

Email: GLOriginationOps@citi.com

 

JPMorgan Chase Bank, N.A.

Prestige Tech Park, Floor 4

Sarjapur Outer Ring Rd, Vathur Hobli

Bangalore, India 560 087

Attention: JPM-Bangalore Loan Operations

Phone: (+91-80) 67905385 ext. 75385

Facsimile: (201) 244-3885

Email: na_cpg@jpmorgan.com

 

Wells Fargo Bank, National Association

1700 Lincoln St Floor 4

Denver, CO 80203

Phone: (303) 863-5114

Email: Elizabeth.Yowell@wellsfargo.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF

REVOLVING CREDIT NOTE

 

U.S.$

 

Dated:            , 201    

 

FOR VALUE RECEIVED, the undersigned, THE TRAVELERS COMPANIES, INC., a Minnesota
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                      (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) of such Lender the principal sum of U.S.$[amount of
the Lender’s Commitment in figures] or, if less, the aggregate principal amount
of the outstanding and unpaid amount of the Revolving Credit Advances made by
the Lender to the Borrower pursuant to the Five Year Credit Agreement dated as
of June 4, 2018 among the Borrower, the Lender and certain other lenders parties
thereto, Bank of America, N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., and
Wells Fargo Bank, National Association, as co-syndication agents, U.S. Bank
National Association, Citibank, N.A., J.P. Morgan Chase Bank, N.A. , Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, as
Joint Lead Arrangers, and U.S. Bank National Association, as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) and outstanding on such date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in Dollars to U.S. Bank National
Association, as Agent, at the Agent’s Account, in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Revolving Credit Advance being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ADVANCES AND PAYMENTS OF

 

PRINCIPAL

 

 

 

 

 

Amount of 

 

 

 

 

 

 

Amount of

 

Principal Paid

 

Unpaid Principal

 

Notation

Date 

 

Advance

 

or Prepaid

 

Balance

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

U.S. Bank National Association, as Agent

for the Lenders parties

to the Credit Agreement

referred to below

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, MN 55402

Attention: National Syndicated Lending Services

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Travelers Companies, Inc., refers to the Five Year Credit
Agreement, dated as of June 4, 2018 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, Bank of
America, N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., and Wells Fargo Bank,
National Association, as co-syndication agents, U.S. Bank National Association,
Citibank, N.A., J.P. Morgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, as Joint Lead Arrangers, and
U.S. Bank National Association, as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

 

(i)            The Business Day of the Proposed Revolving Credit Borrowing is
                        , 201  .

 

(ii)           The Type of Revolving Credit Advances comprising the Proposed
Revolving Credit Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)          The aggregate amount of the Proposed Revolving Credit Borrowing
is $                          .

 

[(iv)         The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Revolving Credit Borrowing is            month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
Section 4.01(e) and in Section 4.01(f)) are correct in all material respects
(or, in the case of any such representation or warranty already qualified by
materiality, in all respects), before and after giving effect to the Proposed
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and

 

--------------------------------------------------------------------------------


 

correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) as of such earlier
date;

 

(B)          no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and

 

(C)          the Borrower is and will be in pro forma compliance with
Section 5.03 of the Credit Agreement on and as of such date after giving effect
to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom.

 

 

Very truly yours,

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Five Year Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the Credit Agreement (including,
without limitation, the participations in Letters of Credit held by the
Assignor) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s): The Travelers
Companies, Inc.

 

4.                                      Agent: U.S. Bank National Association,
as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement: Five Year Credit
Agreement dated as of June 4, 2018 among the Borrower, the Lender and certain
other lenders parties thereto, Bank of America, N.A., Citibank, N.A., JPMorgan
Chase Bank, N.A., and Wells Fargo Bank, National Association, as co-syndication
agents, U.S. Bank National Association, Citibank, N.A., J.P. Morgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo
Securities, LLC, as Joint Lead Arrangers, and U.S. Bank National Association, as
Agent for the Lenders.

 

6.                                      Assigned Interest[s]:

 

 

 

 

 

Aggregate Amount of

 

Amount of

 

Percentage

 

 

 

 

 

Revolving Credit

 

Revolving Credit

 

Assigned of

 

 

 

 

 

Commitment for all

 

Commitment

 

Revolving Credit

 

Assignor[s](5)

 

Assignee[s](6)

 

Lenders(7)

 

Assigned

 

Commitment(8)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:                      ]

 

Effective Date:                   , 20    [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name, Title:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name, Title:

 

[Consented to and](9) Accepted:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

  Agent

 

 

 

 

 

By:

 

 

 

Name, Title:

 

 

 

 

 

 

 

[Consented to:](10)

 

 

 

 

 

 

 

By:

 

 

 

Name, Title:

 

 

 

 

 

 

 

By:

 

 

 

Name, Title:

 

 

--------------------------------------------------------------------------------

(9)                                 To be added only if the consent of the Agent
is required by the terms of the Credit Agreement.

(10)                          To be added only if the consent of the Borrower
and/or other parties (e.g. Issuing Banks) is required by the terms of the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other L/C Related Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the L/C Related Documents
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any L/C Related Document or (iv) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any L/C Related Document.

 

1.2                               Assignee. [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.07(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 8.07(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(i)(i) and 5.01(i)(ii) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (ii) confirms that it is an
Eligible Assignee, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

4

--------------------------------------------------------------------------------


 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile, e-mail or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF

OPINION(S) OF COUNSEL

FOR THE BORROWER

 

See attached.

 

--------------------------------------------------------------------------------


 

June 4, 2018

 

U.S. Bank National Association, as Administrative

Agent under the Credit Agreement, as hereinafter

defined (in such capacity, the “Administrative Agent”)

 

 and

 

The Lenders listed on Schedule I hereto

 

Re:                             Five Year Credit Agreement dated as of June 4,
2018 (the “Credit Agreement”) among The Travelers Companies, Inc., a Minnesota
corporation (the “Company”), the lending institutions identified in the Credit
Agreement (the “Lenders”) and the Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company in connection with the preparation,
execution and delivery of the following documents: (i) the Credit Agreement and
(ii) the Revolving Credit Notes delivered to the Lenders on the date hereof (the
Revolving Credit Notes, together with the Credit Agreement, collectively the
“Credit Documents”). Unless otherwise indicated, capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement. This opinion is furnished to you pursuant to
Section 3.01(e)(iv) of the Credit Agreement.

 

We have examined the following:

 

(i)                                     the Credit Agreement, signed by the
Company and by the Administrative Agent and certain of the Lenders; and

 

(ii)                                  the Revolving Credit Notes, signed by the
Company.

 

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents of public
officials and of officers and representatives of the Company, and have made such
other investigations, as we have deemed relevant and necessary in connection
with the opinions hereinafter set forth. In such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies and the authenticity of the originals of such latter
documents. In addition, we have relied as to certain matters of fact upon the
representations made in the Credit Documents.

 

2

--------------------------------------------------------------------------------


 

Based upon the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that:

 

1.              The execution and delivery of the Credit Agreement by the
Company, its borrowings in accordance with the terms of the Credit Agreement and
performance of its payment obligations thereunder will not result in any
violation of, assuming that proceeds of borrowings will be used in accordance
with the terms of the Credit Agreement, any federal or New York statute or any
rule or regulation issued pursuant to any federal or New York statute.

 

2.              No consent, approval, authorization, order, filing, registration
or qualification of or with any federal or New York governmental agency or body
is required for the execution and delivery by the Company of the Credit
Documents to which it is a party, the borrowings by the Company in accordance
with the terms of the Credit Documents or the performance by the Company of its
payment obligations under the Credit Documents to which it is a party.

 

3.              Assuming that each of the Credit Documents is a valid and
legally binding obligation of each of the parties thereto other than the Company
and assuming that (a) the Company is validly existing and in good standing under
the laws of Minnesota, has the corporate power and authority to execute, deliver
and perform its obligations under the Credit Documents to which it is a party
and has duly authorized, executed and delivered the Credit Documents in
accordance with its organizational documents and applicable laws, (b) execution,
delivery and performance by the Company of the Credit Documents do not violate
the laws of the State of Minnesota or any other applicable laws (excepting the
law of the State of New York and the federal laws of the United States) and
(c) execution, delivery and performance by the Company of the Credit Documents
do not constitute a breach of or default under any agreement or instrument which
is binding upon the Company, each Credit Document constitutes the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 

4.              Assuming that the Company will comply with the provisions of the
Credit Agreement relating to the use of proceeds, the execution and delivery of
the Credit Agreement by the Company and the making of the Loans under the Credit
Agreement will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

5.              The Company is not an “investment company” within the meaning
of, and subject to regulation under, the Investment Company Act of 1940, as
amended.

 

Our opinion in paragraph 1 and 2 above is based on our review of only those
statutes, regulations and rules that, in our experience, are customarily
applicable to transactions of the type contemplated by the Credit Documents.

 

3

--------------------------------------------------------------------------------


 

Our opinion in paragraph 3 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

We express no opinion with respect to:

 

(i)                                     the effect of any provision of the
Credit Documents that is intended to permit modification thereof only by means
of an agreement in writing signed by the parties thereto;

 

(ii)                                  the effect of any provision of the Credit
Documents insofar as it provides that any Person purchasing a participation from
a Lender or other Person may exercise set-off or similar rights with respect to
such participation or that any Lender or other Person may exercise set-off or
similar rights other than in accordance with applicable law;

 

(iii)                               the effect of any provision of the Credit
Documents imposing penalties or forfeitures;

 

(iv)                              the effect of any provision of the Credit
Documents to the extent that such provision constitutes a waiver of illegality
as a defense to the performance of contract obligations; and

 

(v)                                 the effect of any provision of the Credit
Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution.

 

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State and County of New York, we note the limitations of 28 U.S.C.
Sections 1331 and 1332 on subject matter jurisdiction of the federal courts. In
connection with the provisions of the Credit Documents that relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR Section 510 a New York State court may have discretion to transfer the
place of trial, and under 28 U.S.C. Section 1404(a) a United States district
court has discretion to transfer an action from one federal court to another.

 

With respect to matters of the laws of the State of Minnesota, we understand
that you are relying on the opinion of Wendy C. Skjerven, Corporate Secretary of
the Company dated the date hereof.

 

4

--------------------------------------------------------------------------------


 

We do not express any opinion herein concerning any law other than the federal
law of the United States and the law of the State of New York.

 

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent; provided that this opinion letter
may be furnished to, but may not be relied upon by (i) any person that purchases
an interest or a participation in the Commitments or Loans, (ii) any auditor or
regulatory authority having jurisdiction over a Lender and (iii) any other
person pursuant to court order or judicial process.

 

 

Very truly yours,

 

 

 

 

 

SIMPSON THACHER & BARTLETT LLP

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

THE LENDERS

 

U.S. Bank National Association

 

Bank of America, N.A.

 

Citibank, N.A.

 

JPMorgan Chase Bank, N.A.

 

Wells Fargo Bank, National Association

 

HSBC Bank USA, National Association

 

Barclays Bank plc

 

Credit Suisse AG, Cayman Islands Branch

 

Goldman Sachs Bank USA

 

Morgan Stanley Bank, N.A.

 

Branch Banking & Trust Company

 

The Bank of New York Mellon

 

Toronto Dominion Bank

 

--------------------------------------------------------------------------------


 

June    , 2018

 

To each of the Lenders parties

to the Credit Agreement dated

as of June    , 2018

among The Travelers Companies, Inc.,

and said Lenders and

to U.S. Bank National Association, as Agent

 

The Travelers Companies, Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Article III of the Five-Year Credit
Agreement, dated as of June     , 2018 (the “Credit Agreement”), among The
Travelers Companies, Inc. (the “Borrower”), the Lenders parties thereto, U.S.
Bank National Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citibank, N.A., JPMorgan Chase Bank, N.A., and Wells Fargo Securities, LLC, as
Joint Lead Arrangers, and U.S. Bank National Association, as Agent for said
Lenders. Terms defined in the Credit Agreement are used herein as therein
defined.

 

I am an attorney licensed to practice law in the State of Minnesota, and I am
also the Corporate Secretary of the Borrower. I am aware of the negotiation,
execution and delivery of the Credit Agreement.

 

In that connection, I have examined or caused members of the Borrower’s legal
department to examine:

 

The Credit Agreement;

 

The documents furnished by the Borrower pursuant to Article III of the Credit
Agreement;

 

The Amended and Restated Articles of Incorporation of the Borrower and all
amendments thereto (the “Charter”);

 

The bylaws of the Borrower and all amendments thereto (the “Bylaws”); and

 

A certificate of the Secretary of State of Minnesota, dated May 21, 2018,
attesting to the continued corporate existence and good standing of the Borrower
in that State.

 

--------------------------------------------------------------------------------


 

I have also examined the originals, or copies certified to my satisfaction, of
such other corporate records of the Borrower, certificates of public officials
and of officers of the Borrower, and agreements, instruments and other
documents, as I have deemed necessary as a basis for the opinions expressed
below. As to questions of fact material to such opinions, I have relied upon
certificates of the Borrower or its officers or of public officials. I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Initial Lenders and the Agent.

 

My opinions expressed below are limited to the law of the State of Minnesota and
the Federal law of the United States.

 

Based upon, and subject to, the foregoing, I am of the following opinion:

 

The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Minnesota.

 

The execution, delivery and performance by the Borrower of the Credit Agreement
and the Notes, and the consummation of the transactions contemplated thereby by
the Borrower, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not violate (i) the Charter
or the Bylaws or (ii) any law, rule or regulation applicable to the Borrower if,
in the case of (ii), such violation could reasonably be expected to have a
Material Adverse Effect. The Credit Agreement has been, and the Notes when
executed will be, duly executed and delivered on behalf of the Borrower.

 

To the best of my knowledge, there are no pending or overtly threatened actions
or proceedings against the Borrower before any court, governmental agency or
arbitrator that purport to affect the legality, validity, binding effect or
enforceability of the Credit Agreement or any of the Notes or the consummation
of the transactions contemplated thereby.

 

 

Very truly yours,

 

 

 

 

 

Wendy C. Skjerven

 

Corporate Secretary

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-1 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Five Year Credit Agreement dated as of
June 4, 2018 among The Travelers Companies, Inc. ( the “Borrower”), the Lenders
parties thereto, Bank of America, N.A., Citibank, N.A., JPMorgan Chase Bank,
N.A., and Wells Fargo Bank, National Association, as co-syndication agents, U.S.
Bank National Association, Citibank, N.A., J.P. Morgan Chase Bank, N.A. ,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers, and U.S. Bank National Association, as Agent for
the Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”).

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the Revolving Credit Advance(s) (as well as any Revolving Credit
Note(s) evidencing such Revolving Credit Advance(s)) in respect of which it is
providing this certificate, (b) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (d) it
is not a “controlled foreign corporation” as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower and the Agent with a certificate of
its non U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                                                   , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Five Year Credit Agreement dated as of
June 4, 2018 among The Travelers Companies, Inc. ( the “Borrower”), the Lenders
parties thereto, Bank of America, N.A., Citibank, N.A., JPMorgan Chase Bank,
N.A., and Wells Fargo Bank, National Association, as co-syndication agents, U.S.
Bank National Association, Citibank, N.A., J.P. Morgan Chase Bank, N.A. ,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers, and U.S. Bank National Association, as Agent for
the Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”).

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(b) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                                                   , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Five Year Credit Agreement dated as of
June 4, 2018 among The Travelers Companies, Inc. ( the “Borrower”), the Lenders
parties thereto, Bank of America, N.A., Citibank, N.A., JPMorgan Chase Bank,
N.A., and Wells Fargo Bank, National Association, as co-syndication agents, U.S.
Bank National Association, Citibank, N.A., J.P. Morgan Chase Bank, N.A. ,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers, and U.S. Bank National Association, as Agent for
the Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”).

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                                                    , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Five Year Credit Agreement dated as of
June 4, 2018 among The Travelers Companies, Inc. ( the “Borrower”), the Lenders
parties thereto, Bank of America, N.A., Citibank, N.A., JPMorgan Chase Bank,
N.A., and Wells Fargo Bank, National Association, as co-syndication agents, U.S.
Bank National Association, Citibank, N.A., J.P. Morgan Chase Bank, N.A. ,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers, and U.S. Bank National Association, as Agent for
the Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”).

 

Pursuant to the provisions of 2.14(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Revolving Credit Advance(s) (as well as any Revolving Credit Note(s) evidencing
such Revolving Credit Advance(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Revolving Credit Advance(s) (as well as any Revolving Credit
Note(s) evidencing such Revolving Credit Advance(s)), (c) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

Title:

 

 

 

 

 

Date:                                                     , 20

 

 

--------------------------------------------------------------------------------